Exhibit 10.2
 
THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
OF
FOREST CITY ENTERPRISES, INC.
Dated as of March 30, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               
Page
 
1.     DEFINITIONS
    1  
 
       
2.     ACKNOWLEDGMENTS, CONSIDERATION
    7  
 
       
3.     GUARANTY
    7  
 
       
4.     REINSTATEMENT
    8  
 
       
5.     WAIVERS
    8  
 
       
6.     ADDITIONAL AGREEMENTS
    8  
 
       
7.     REPRESENTATIONS AND WARRANTIES
    11  
 
       
8.     NOTICES
    12  
 
       
9.     COVENANTS
    12  
 
       
10.   DEFAULT; REMEDIES
    38  
 
       
11.   MISCELLANEOUS
    41  
 
       
12.   JURY TRIAL WAIVER
    42  
 
       
13.   NOTICES
    42  
 
       
14.   CONSENT TO JURISDICTION
    42  
 
       
15.   ENTIRE AGREEMENT
    43  
 
       
16.   INDEPENDENCE OF COVENANTS
    43  
 
       
17.   GENERAL LIMITATION OF LIABILITY
    43  

-i-

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
          THIS THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT (this
“Guaranty”) is made and issued by FOREST CITY ENTERPRISES, INC., an Ohio
corporation (the “Guarantor”), as of this 30th day of March, 2011, in order to
induce the Banks (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Banks (the “Administrative Agent”), PNC BANK,
NATIONAL ASSOCIATION, as successor to National City Bank, as syndication agent
for the Banks (the “Syndication Agent” and together with the Administrative
Agent, the “Agents”), and BANK OF AMERICA, N.A., as documentation agent (the
“Documentation Agent”), to enter into, and lend money pursuant to, a certain
Third Amended and Restated Credit Agreement of even date herewith (said Third
Amended and Restated Credit Agreement as it may be from time to time amended,
restated, or modified being herein called the “Agreement”), by and among the
Banks, the Agents, the Documentation Agent and FOREST CITY RENTAL PROPERTIES
CORPORATION, a subsidiary of the Guarantor (the “Borrower”).
W I T N E S S E T H:
          WHEREAS, the Guarantor previously executed a Second Amended and
Restated Guaranty of Payment of Debt, dated as of January 29, 2010, in favor of
the Banks (as amended to the date hereof, the “Original Guaranty”); and
          WHEREAS, Borrower, the Guarantor, the Banks, the Agents and the
Documentation Agent desire to amend and restate the Original Guaranty in its
entirety as hereinafter set forth; and
          WHEREAS, in accordance with Section 13.02 of the Agreement, the
Agents, the Documentation Agent and the Banks have consented to the
modifications to the Original Guaranty that are contained herein;
          NOW, THEREFORE, the Original Guaranty is hereby amended and restated
as follows:
          1. DEFINITIONS. As used in this Guaranty, the following terms shall
have the following meanings:
          “Accumulated Depreciation” shall mean the amount on the consolidated
balance sheet (which amount is determined in accordance with the Pro Rata
Consolidation Method and calculated in a manner consistent with prior Test
Periods) that is disclosed or reported as “accumulated depreciation” in the Form
8-K most recently furnished by the Guarantor (or on its behalf) to the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



          “Additional Preferred Equity Hedge Transaction” shall mean the
unsecured hedge transaction that may be entered into by the Guarantor in order
to increase the effective conversion price at which any Additional Preferred
Equity which is convertible preferred is convertible into common shares of the
Guarantor; provided (i) the cost of obtaining such hedge transaction with
respect to any Additional Preferred Equity which is convertible preferred does
not exceed fifteen percent (15%) of the amount of the corresponding Additional
Preferred Equity issued and (ii) such cost shall have been fully paid at the
time such hedge transaction is consummated and the Guarantor shall have no
continuing liability thereunder.
          “Adjusted Total Development Ratio” shall mean the Total Development
Ratio calculated without deducting any costs incurred for the Ridge Hill Retail
Project or the Beekman Residential Project to the extent otherwise deducted in
the calculation of the Total Development Ratio.
          “Beekman Residential Project” shall mean the project located at 8
Spruce Street, New York, New York, consisting of approximately 903 residential
units.
          “Cash Flow Coverage Ratio” shall mean, for any Test Period, the ratio
of (a) Consolidated Net Operating Cash Flow to (b) Guarantor Corporate Debt
Service.
          “Company” shall mean the Guarantor and/or a Subsidiary of the
Guarantor, as the context may require.
          “Consolidated Shareholders’ Equity” shall mean the sum of (a) the
consolidated shareholders equity of the Guarantor, as reported on the Form 8-K
most recently furnished by the Guarantor (or on its behalf) to the Securities
and Exchange Commission (it being understood and agreed that Consolidated
Shareholders’ Equity shall be calculated after net accumulated other
comprehensive losses but not after gains) and (b) Accumulated Depreciation.
          “Consolidated Net Operating Cash Flow” shall mean, for any Test
Period, Net Operating Income less (a) (i) all scheduled payments of principal of
non-recourse mortgage Indebtedness owing by the Guarantor and/or its
Subsidiaries (excluding any balloon payments), (ii) all interest expense on such
non-recourse Indebtedness as reported on the Form 8-K that is furnished by the
Guarantor (or on its behalf) to the Securities and Exchange Commission with
respect to such Test Period (to be calculated in a manner consistent with prior
Test Periods), and (iii) Twelve Million Dollars ($12,000,000) of normal
recurring capital expenditures plus (b) (i) net income (loss) before taxes,
corporate interest expense and non-cash expenses incurred in connection with
stock-based compensation, in each case incurred by or charged to Land Group,
(ii) net income (loss) before taxes, corporate interest expense (including, but
not limited to, interest incurred on Debt, subordinated debt or any other third
party debt) and non-cash expenses incurred in connection with stock-based
compensation, in each case incurred by or charged to the Corporate Activity
Group of the Guarantor, (iii) actual cash taxes paid on the Net Operating Income
and the income set forth in subsections (b)(i) and (b)(ii) above, (iv) non-cash
interest expense accrued but not currently payable up to a maximum of Five
Million Dollars ($5,000,000) with respect to Indebtedness owing by the Guarantor
and its Subsidiaries other than Indebtedness owing by the Guarantor and/or its
Subsidiaries to the government of the United States or any state or municipality
thereof or any agencies of any of the foregoing and (v)

-2-



--------------------------------------------------------------------------------



 



non-cash interest expense accrued but not currently payable with respect to
Indebtedness by the Guarantor and/or its Subsidiaries owing to the government of
the United States or any state or municipality thereof or any agencies of any of
the foregoing.
          “Controlled Group” shall mean a controlled group of corporations as
defined in Section 1563 of the Code, of which Guarantor or any Subsidiary of the
Guarantor is a part.
          “Convertible Notes Hedge Transactions” shall mean the hedge
transactions that may be entered into by the Guarantor in order to increase the
effective conversion price of the common shares of the Guarantor into which the
2009 Convertible Senior Notes outstanding as of the date hereof are convertible;
provided the cost of obtaining such hedge transactions does not exceed an amount
equal to ten percent (10%) of the aggregate principal face amount of the 2009
Convertible Senior Notes.
          “ERISA Net Worth” shall mean (a) as to any Subsidiary of the
Guarantor, the excess of the net book value of such Subsidiary’s assets (other
than patents, treasury stock, goodwill and similar intangibles but including
unamortized mortgage and lease costs) over all of its liabilities (other than
liabilities to any other Company), such excess being determined in accordance
with GAAP applied on a basis consistent with the Guarantor’s present accounting
procedures, and (b) as to the Guarantor, the excess of the net book value (after
deducting all applicable reserves and deducting any value attributable to the
re-appraisal or write-up of any asset) of the Guarantor’s assets (other than
patents, good will, treasury stock and similar intangibles but including
unamortized mortgage and lease costs) over all of its liabilities as determined
on an accrued and consolidated and consolidating basis and in accordance with
GAAP not inconsistent with the Guarantor’s present accounting principles
consistently applied.
          “Event of Default” shall have the meaning set forth in Section 10
hereof.
          “Guarantor Corporate Debt Service” shall mean, for any Test Period,
the sum of (a) all scheduled payments of principal of (excluding balloon
payments) and interest on any Indebtedness owing by the Guarantor and
(b) without limiting the terms of Section 9.13 hereof, Dividends paid by the
Guarantor, in each case with respect to such Test Period.
          “Indemnification Lien” shall mean a Lien granted by the Guarantor
pursuant to an Indemnity Agreement entered into by the Guarantor with respect to
one or more Performance Surety Bonds; provided, that such Indemnification Lien
extends only to the assigned property on which a Surety provides a Performance
Surety Bond and not to other property of the Guarantor or any Subsidiary of the
Guarantor and provided, further, that such Indemnification Lien shall become
effective only in the event that (a) the Guarantor fails to honor its
obligations under the related Indemnity Agreement or Performance Surety Bond;
(b) the Guarantor abandons or breaches a contract on a bonded project; (c) the
Guarantor defaults under any other indebtedness or liability owed to such Surety
or (d) the Guarantor makes an assignment for the benefit of creditors.
          “March 2010 Preferred Equity Hedge Transaction” shall mean the hedge
transaction that was entered into by the Guarantor in order to increase the
effective conversion price at which the “March 2010 Preferred Equity” of the
type referred to in clause (i) of such

-3-



--------------------------------------------------------------------------------



 



term is convertible into common shares of the Guarantor; provided the cost of
obtaining such hedge transaction did not exceed Twenty Million Dollars
($20,000,000).
          “MTA Guaranty” shall mean that certain guaranty dated as of
January 23, 2006, by the Guarantor in favor of the Metropolitan Transit
Authority for the State of New York and the Long Island Rail Road Company
(collectively, “MTA”), pursuant to which the Guarantor has agreed to guarantee
the obligations of Atlantic Rail Yards, LLC (“ARY”) under a temporary entry
license agreement between the MTA and ARY and as such guaranty may, from time to
time, be amended, restated or otherwise modified in accordance with the terms of
this Guaranty.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Guarantor, its Subsidiaries or any
ERISA Affiliate is making or accruing an obligation to make contributions or has
within any of the five (5) plan years before that time made or accrued an
obligation to make contributions.
          “Obligor” shall mean any Person or entity who, or any of whose
property is or shall be, obligated on the Debt or any part thereof in any manner
and includes, without limiting the generality of the foregoing, the Borrower,
the Guarantor and any co-maker, endorser, other guarantor of payment,
subordinating creditor, assignor, grantor of a security interest, pledgor,
mortgagor or hypothecator of property, if any.
          “Performance Surety Bonds” shall mean the bonds, undertakings and like
obligations executed by a Surety for or on behalf of the Guarantor for one or
more of the following purposes:
          (a) to guarantee the performance by the Guarantor or a Subsidiary of
the Guarantor, as applicable, that construction of a real estate project will be
completed in accordance with applicable plans and specifications and that all
costs associated with such completion will be paid;
          (b) to insure that any mechanics’ liens incurred in the normal course
of constructing a real estate project are duly paid and discharged;
          (c) as a condition to the issuance of a permit related to a real
estate project;
          (d) as a condition to the issuance of state and local licenses
required for the construction and development of a real estate project;
          (e) as, and to the extent, required by applicable Federal, state or
local law or regulation in connection with any real estate owned by the
Guarantor or a Subsidiary of the Guarantor, as applicable, or their respective
business operations;
          (f) to guaranty the payment by the Guarantor or a Subsidiary of the
Guarantor, as applicable, of payments to utility providers which is a condition
to obtaining any utility service;
          (g) supersedeas (appeals) bonds;

-4-



--------------------------------------------------------------------------------



 



          (h) any bond or obligation executed by a Surety which is secured by a
Letter of Credit; or
          (i) to support other obligations related to the construction and
development of a real estate project, provided that such obligations do not
constitute Indebtedness.
          “Permitted Debt” shall have the meaning set forth in Section 9.10
hereof.
          “Plan” shall mean any employee pension benefit plan subject to Title
IV of ERISA or Section 412 of the Code, established or maintained by the
Guarantor, any Subsidiary of the Guarantor, or any ERISA Affiliate, or any such
plan to which the Guarantor, any Subsidiary of the Guarantor or any ERISA
Affiliate is required to contribute on behalf of its employees.
          “Possible Default” shall mean any event or condition which, with
notice or lapse of time or both, would constitute an Event of Default referred
to in Section 10 hereof.
          “Puttable Notes Hedge and Warrant Transactions” shall mean the
purchased call option and warrant transactions that may be entered into from
time to time by the Guarantor with respect to its common stock, in connection
with the 2006 Puttable Senior Notes outstanding as of the date hereof.
          “Receivable” shall mean a claim for moneys due or to become due,
whether classified as a contract right, account, chattel paper, instrument,
general intangible or otherwise.
          “Restricted Company” shall mean the Guarantor and/or a Restricted
Subsidiary, as the context may require.
          “Restricted Subsidiary” shall mean any Subsidiary of the Guarantor
other than (a) the Borrower, and (b) any Subsidiary of the Borrower.
          “Ridge Hill Retail Project” shall mean the project commonly known as
Westchester’s Ridge Hill retail center in Yonkers, New York consisting of
approximately 1.3 million square feet of gross leasable area.
          “Total Assets” shall mean the amount on the consolidated balance sheet
(which amount is determined in accordance with the Pro Rata Consolidation Method
and calculated in a manner consistent with prior Test Periods) that is disclosed
or reported as “total assets” in the Form 8-K most recently furnished by the
Guarantor (or on its behalf) to the Securities and Exchange Commission.
          “Total Development Ratio” shall mean the ratio (expressed as a
percentage) of:
          (A) without duplication the sum of (i) aggregate Projects Under
Development of the Guarantor and its Subsidiaries, plus (ii) aggregate Projects
Under Construction of the Guarantor and its Subsidiaries, plus (iii) Total Land
of the Guarantor and its Subsidiaries, less (iv) the aggregate amount included
in the preceding clauses (i), (ii) and (iii) incurred for the Ridge Hill Retail
Project until such project ceases to be either a Project Under Development or a

-5-



--------------------------------------------------------------------------------



 



Project Under Construction, less (v) the aggregate amount included in the
preceding clauses (i), (ii) and (iii) incurred for the Beekman Residential
Project until such project ceases to be either a Project Under Development or a
Project Under Construction, less (vi) the aggregate amount included in Projects
Under Development and Projects Under Construction attributable to any project
which is at least eighty-five percent (85%) pre-leased prior to construction
start pursuant to financeable, long-term leases, subject to the reasonable
approval of the Administrative Agent, less (vii) the aggregate amount included
in Projects Under Development and Projects Under Construction attributable to
any project which is subject to a binding sales contract, subject to the
reasonable approval of the Administrative Agent, to
          (B) the sum of (i) Total Assets of the Guarantor and its Subsidiaries,
plus (ii) Accumulated Depreciation of the Guarantor and its Subsidiaries, less
(iii) the aggregate amount incurred for the Ridge Hill Retail Project until such
project is neither a Project Under Development nor a Project Under Construction,
less (iv) the aggregate costs incurred for the Beekman Residential Project until
such project is neither a Project Under Development nor a Project Under
Construction, less (v) the aggregate costs deducted under clause (A)(vi) above,
less (vi) the aggregate costs deducted under clause (A)(vii) above.
          “Total Land” shall mean the amount on the consolidated balance sheet
(which amount is determined in accordance with the Pro Rata Consolidation Method
and calculated in a manner consistent with prior Test Periods) that is disclosed
or reported as “land held for development or sale” in the Form 8-K most recently
furnished by Guarantor (or on its behalf) to the Securities and Exchange
Commission.
          All capitalized terms used herein but not herein defined that are
defined in the Agreement shall have the respective meanings ascribed to them in
the Agreement.
          All financial covenants contained in this Guaranty shall be measured
on each Fiscal Quarterly Date.
Accounting Principles
          Any accounting term not specifically defined in this Section 1 or
elsewhere in this Guaranty, shall have the meaning ascribed thereto by GAAP not
inconsistent with the Guarantor’s present accounting procedures, provided that
if the Guarantor notifies the Administrative Agent that the Guarantor requests
an amendment to any provision hereof to eliminate the effect of any change in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Guarantor that the Required Banks request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          Notwithstanding the foregoing, the financial statements furnished to
the Banks pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed

-6-



--------------------------------------------------------------------------------



 



in writing by the Guarantor to the Banks), provided, that (a) all computations
determining compliance with Section 9.14 hereof, including defined terms used
therein, shall utilize accounting principles based on the Pro Rata Consolidation
Method as opposed to the full consolidation method of accounting, (b) all
computations determining compliance with Sections 9.14 and 9.15 hereof,
including defined terms used therein, shall exclude interest income received by
the Borrower or any of its Subsidiaries with respect to loans made by the
Borrower or such Subsidiary pursuant to Sections 8.06(b) and/or (d) of the
Agreement, unless such loans are funded with the proceeds from Revolving Loans
or the Senior Notes and (c) such financial statements must also include a report
(in the footnotes thereto or otherwise) of the financial results of the
Guarantor using accounting principles based on the Pro Rata Consolidation
Method.
          2. ACKNOWLEDGMENTS, CONSIDERATION. The Guarantor desires that the
Agents and the Banks grant the Borrower and continue the loan(s), credit and
financial accommodations provided for under the Agreement. The Agreement
provides, on and subject to certain conditions therein set forth, for Revolving
Loans and other extensions of credit by the Banks to the Borrower up to an
aggregate maximum principal amount of Four Hundred Fifty Million Dollars
($450,000,000) at any time outstanding. There exists and will hereafter exist
economic and business relationships between the Guarantor and the Borrower which
will be of benefit to the Guarantor. The Guarantor finds it to be in the direct
business and economic interest of the Guarantor that the Borrower obtain the
loans, credit and financial accommodations from the Agents and the Banks
provided for in the Agreement. The Guarantor understands that the Agents and the
Banks are willing to grant and continue the loans, credit and financial
accommodations to the Borrower provided for in the Agreement only upon certain
terms and conditions, one of which is that the Guarantor unconditionally
guarantee the payment of the Debt and this instrument is being executed and
delivered by the Guarantor to satisfy that condition and in consideration of the
Agents and the Banks entering into the Agreement.
          3. GUARANTY. The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees (a) the punctual and full payment of all and every
portion of the Debt when due, by acceleration or otherwise, whether now owing or
hereafter arising, (b) the prompt observance and performance by the Borrower of
each and all of the Borrower’s covenants, undertakings, obligations and
agreements set forth in the Agreement, the Notes and/or any other Related
Writing evidencing or pertaining thereto, and (c) the prompt payment of all
expenses and costs, including reasonable attorneys’ fees, incurred by or for the
account of the Agents and/or the Banks in connection with any action to enforce
payment or collection of the Debt from the Borrower and/or the Guarantor or to
prepare any amendments, restatements or modifications of the Agreement, the
Notes, this Guaranty or any other Related Writing. If the Debt or any part
thereof shall not be paid in full punctually when due and payable, the Agents
and/or the Banks in each case shall have the right to proceed directly against
the Guarantor under this Guaranty regardless of whether or not the Agents and/or
the Banks shall have theretofore proceeded or shall then be proceeding against
the Borrower or any other Obligor or Collateral, if any, or any of the
foregoing, it being understood that the Agents and/or the Banks in their sole
discretion may proceed or not proceed against the Borrower, the other Obligors
and/or any Collateral and may exercise or not exercise each right, power or
privilege that the Agents and/or the Banks may at any time have, either
simultaneously or separately and, in any event, at such time or times and as
often and in such order as the Agents and/or the Banks in their sole discretion,
may from time

-7-



--------------------------------------------------------------------------------



 



to time deem expedient, all without affecting the obligations of the Guarantor
hereunder or the right of the Agents and/or the Banks to demand and/or enforce
performance by the Guarantor of the Guarantor’s obligations hereunder, this
being a guaranty of payment and performance and not of collection. In
furtherance of the foregoing, Guarantor acknowledges that its liability under
this Guaranty shall be primary, direct and immediate and not conditional or
contingent upon the pursuit of any remedies against the Borrower or any other
Person, nor against security interests or liens available to the Agents or any
Bank, their respective successors, successors in title, endorsees or assigns and
Guarantor hereby waives any right to require that an action be brought against
the Borrower or any other Person or to require that resort be had to any
collateral security or to any balance of any deposit account or credit on the
books of any Agent or Bank in favor of Borrower or any other Person.
          4. REINSTATEMENT. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any amount paid by or on behalf of the
Borrower to the Agents or the Banks on or in respect of the Debt is rescinded,
restored or returned in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Obligor, or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Obligor or any part of
the property of the Borrower or any other Obligor, or otherwise, all as though
such payment had not been made.
          5. WAIVERS. The Guarantor waives any and all contractual, legal and/or
equitable rights of subrogation, contribution, exoneration, indemnity and/or
reimbursement from or against the Borrower or any other Obligor with respect to
the Debt and/or any payments made by the Guarantor on account of this Guaranty.
          6. ADDITIONAL AGREEMENTS. Regardless of the duration of time,
regardless of whether the Borrower may from time to time cease to be indebted to
the Banks and irrespective of any act, omission or course of dealing whatever on
the part of the Agents and/or the Banks, the Guarantor’s liabilities and other
obligations under this Guaranty shall remain in full force and effect until the
full and final payment of all of the Debt. Without limiting the generality of
the foregoing:
          6.1. The obligations of the Guarantor hereunder shall not be released,
discharged or in any way affected, nor shall the Guarantor have any rights or
recourse against the Agents or the Banks by reason of any of the following, all
of which the Guarantor hereby waives:
          6.1.1 any amendment or modification of the Agreement or any Related
Writing, or any other action the Agents or the Banks may take or omit to take;
          6.1.2 any defense raised or asserted by the Borrower against
enforcement of the Agreement, the Notes or any other Related Writing or any
challenge to the sufficiency or enforceability of the Agreement, any of the
Notes, this Guaranty or any other Related Writing;
          6.1.3 any failure to perfect or continue the perfection of, or any
impairment of, any security interest in or other lien on any collateral securing
payment of any of the Debt or the Guarantor’s obligations hereunder;

-8-



--------------------------------------------------------------------------------



 



          6.1.4 the invalidity, unenforceability, propriety of manner of
enforcement of, or loss or change in priority of any security interest or other
lien or guaranty of, the Debt;
          6.1.5 any failure to protect, preserve or insure any such collateral;
          6.1.6 failure of the Guarantor to receive notice of any intended
disposition of such collateral;
          6.1.7 any defense arising by reason of the cessation from any cause
whatsoever of liability of the Borrower, including, without limitation, any
failure, negligence or omission by the Agents or the Banks in enforcing their
claims against the Borrower;
          6.1.8 any release, settlement or compromise of any obligation of the
Borrower or other Obligor, other than as a result of the payment of the Debt;
          6.1.9 the existence of any claim, setoff or other rights which the
Guarantor or any other Obligor may have at any time against either Agent, any
Bank or the Borrower in connection herewith or any unrelated transaction;
          6.1.10 either Agent’s or any Bank’s election, in any case instituted
under chapter 11 of the Bankruptcy Code, of the application of section
1111(b)(2) of the Bankruptcy Code;
          6.1.11 any borrowing, use of cash collateral, or grant of a security
interest by the Borrower, as debtor in possession, under sections 363 or 364 of
the Bankruptcy Code;
          6.1.12 the disallowance of all or any portion of any of either Agent’s
or any Bank’s claims for repayment of the Debt under sections 502 or 506 of the
Bankruptcy Code;
          6.1.13 any act or failure to act by the Borrower or any other Person
which may adversely affect the Guarantor’s subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;
          6.1.14 the failure of the Agents and the Banks to give notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation of the Borrower or of any action or nonaction on the part of any
other Person whomsoever in connection with any obligation hereby guaranteed; and
          6.1.15 without duplication, any of the events or matters described in
Section 6.5 hereof; and
          6.1.16 any other fact or circumstance which might otherwise constitute
grounds at law or equity for the discharge or release of the Guarantor from its
obligations hereunder (except irrevocable payment in full of the Debt), all
whether or not the Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses of this Section.
          6.2. The obligations of the Guarantor under this Guaranty shall be
satisfied strictly in accordance with the terms of this Guaranty, under all
circumstances whatsoever, including, without limitation, the existence of any
claim, setoff, defense or right which the

-9-



--------------------------------------------------------------------------------



 



Guarantor or the Borrower may have at any time against the Agents or the Banks
or any other Person, whether in connection with this Guaranty, the Agreement,
the Notes or any other Related Writing or the transactions contemplated hereby
or any unrelated transaction.
          6.3. The Banks shall at no time be under any duty to the Guarantor to
grant any loans, credit or financial accommodation to the Borrower, irrespective
of any duty or commitment of the Banks to the Borrower, or to follow or direct
the application of the proceeds of any such loans, credit or financial
accommodation.
          6.4. The Guarantor waives (a) notice of the granting of any loan to
the Borrower or the incurring of any other Indebtedness, including, but not
limited to the creation of the Debt by the Borrower or the terms and conditions
thereof, (b) presentment, notice of nonpayment, demand for payment, protest,
notice of protest and notice of dishonor of the Notes or any other Indebtedness
incurred by the Borrower to the Banks, (c) notice of any indulgence granted to
any Obligor, (d) notice of the Banks’ acceptance of this Guaranty, and (e) any
other notice to which the Guarantor might, but for the within waiver, be
entitled.
          6.5. The Agents and/or the Banks in their sole discretion may, without
prejudice to their rights under this Guaranty, and without notice to or consent
of the Guarantor, at any time or times (a) grant the Borrower whatever loans,
credit or financial accommodations that the Banks, or any thereof, may from time
to time deem advisable, even if the Borrower might be in default and even if
those loans, credit or financial accommodations might not constitute Debt the
payment of which is guaranteed hereunder, (b) assent to any renewal, extension,
consolidation or refinancing of the Debt or any part thereof, (c) forbear from
demanding security, if the Agents and/or the Banks shall have the right to do
so, (d) release any Obligor or Collateral or assent to any exchange of
Collateral, if any, or enforce or refrain from enforcing, or compromise, settle,
waive, subordinate or surrender such Collateral or any part thereof irrespective
of the consideration, if any, received therefor, (e) grant any waiver or consent
or forbear from exercising any right, power or privilege that the Agents and/or
the Banks may have or acquire, (f) assent to any amendment, deletion, addition,
supplement or other modification in, to or of any writing evidencing or securing
any Debt or pursuant to which any Debt is created or otherwise change the time
for payment of, the terms of or the interest on the Debt or any part thereof,
(g) grant any other indulgence to any Obligor, (h) accept any Collateral for or
other Obligors upon the Debt or any part thereof, (i) fail, neglect or omit in
any way to realize upon, or impair or fail to perfect any Lien on, any
Collateral or to protect the Debt or any part thereof or any Collateral
therefor, (j) accept and hold any endorsement or guaranty of payment of the Debt
or any part thereof, and discharge, release or substitute any such obligation of
any such endorser or guarantor, or any Person who has given any security
interest in any collateral as security for the payment of the Debt or any part
thereof, or any other Person in any way obligated to pay the Debt or any part
thereof, and to enforce or refrain from enforcing, or compromise or modify, the
terms of any obligation of any such endorser, guarantor, or Person, (k) direct
the order or manner of disposition of any collateral security for the Debt and
the enforcement of any and all endorsements and guaranties relating to the Debt
or any part thereof as the Agent or the Banks in their sole discretion may
determine and (l) generally do or refrain from doing any act or thing which
might otherwise, at law or in equity, release the liability of the Guarantor as
a guarantor or surety in whole or in part, and in no case shall the Agents or
the Banks be responsible, nor shall

-10-



--------------------------------------------------------------------------------



 



the Guarantor be released, either in whole or in part for any act or omission in
connection with the Agents or the Banks having sold any security at an under
value.
          6.6. The Guarantor’s liabilities and other obligations under this
Guaranty shall survive any merger, consolidation or dissolution of the
Guarantor, the Borrower or any other Person.
          6.7. The Guarantor’s liabilities and other obligations under this
Guaranty shall be absolute and unconditional irrespective of any lack of
capacity of the Borrower or any lack of validity or enforceability of any
agreement, instrument or document evidencing the Debt or related thereto, or any
other defense available to the Guarantor in respect of this Guaranty.
          7. REPRESENTATIONS AND WARRANTIES.
          7.1. The Guarantor represents and warrants that (a) it is a duly
organized and validly existing corporation under the laws of the State of Ohio,
(b) the execution, delivery and performance of this Guaranty are within the
Guarantor’s power and authority and have been duly authorized by all necessary
corporate action, (c) this Guaranty has been duly executed and delivered by the
Guarantor and is a valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, and (d) as of January 31,
2011, there are 56,000,000 shares authorized of Class B Common Stock of the
Guarantor of which 21,218,753 shares are issued and outstanding.
          7.2. The Guarantor further represents and warrants that this Guaranty
is made in furtherance of the purposes for which the Guarantor was incorporated
and is necessary to promote and further the business of the Guarantor and that
the assumption by the Guarantor of its obligations hereunder will result in
direct financial benefits to the Guarantor.
          7.3. This Guaranty is not made in connection with any consumer loan or
consumer transaction.
          7.4. The Guarantor further represents and warrants that (a) the
Guarantor has received consideration which is the reasonably equivalent value of
the obligations and liabilities that the Guarantor has incurred to the Agents
and/or the Banks, (b) the Guarantor is not insolvent as defined in any
applicable state or federal statute, nor will the Guarantor be rendered
insolvent by the execution and delivery of this Guaranty to the Agents and the
Banks, (c) the Guarantor is not engaged or about to engage in any business or
transaction for which the assets retained by the Guarantor shall be an
unreasonably small capital, taking into consideration the obligations to the
Agents and the Banks incurred hereunder, and (d) the Guarantor does not intend
to, nor does the Guarantor believe, that the Guarantor will incur debts beyond
the Guarantor’s ability to pay as they become due.
          7.5. The Guarantor further represents and warrants that the Guarantor
has no Indebtedness outstanding from any Subsidiary of the Guarantor to the
Guarantor.
          7.6. Neither the Guarantor nor any of its Subsidiaries is subject to
or in violation of any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA Patriot

-11-



--------------------------------------------------------------------------------



 



Act) that prohibits or limits the conduct of business with or the receiving of
funds, goods or services to or for the benefit of any Persons specified therein
or that prohibits or limits any Bank or the Agents from making any advances or
extensions of credit to the Guarantor or from otherwise conducting business with
the Guarantor.
          7.7. The Guarantor is not in default in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any evidence of Indebtedness or Contingent Obligations. Neither the
execution and delivery of this Guaranty, nor the consummation of the
transactions contemplated hereby, nor compliance with the terms and provisions
hereof will (a) violate the provisions of any applicable law or of any
applicable judgment, decree, order or regulation of any governmental authority
having jurisdiction over the Guarantor, (b) conflict with any of the
organizational documents of the Guarantor or any material permit, license or
authorization, (c) conflict with or result in a breach of any of the terms,
conditions or provisions of any restriction or of any agreement or instrument to
which the Guarantor is now a party or constitute a default thereunder, (d) other
than as provided in the Security Documents, result in the creation or imposition
of any Lien upon any of the properties or assets of the Guarantor, or (e) other
than the filing of a Form 8-K and this Guaranty as an exhibit to periodic
reports on Form 10-Q and/or Form 10-K by the Guarantor with the Securities and
Exchange Commission, require any consent or approval of or filing with any
governmental authority or any other Person.
          7.8. Each of the representations and warranties in the Agreement
concerning the Guarantor is true and correct.
          8. NOTICES. The Agents and/or the Banks shall be deemed to have
knowledge or to have received notice of any event, condition or thing only if
the Agents and/or the Banks shall have received written notice thereof as
provided in the Agreement. A written notice shall be deemed to have been duly
given to the Guarantor whenever a writing to that effect shall have been sent by
registered or certified mail to the Guarantor at the address set forth opposite
the Guarantor’s signature below (or to such other address of the Guarantor as
the Guarantor may hereafter furnish to the Banks in writing for such purpose),
but no other method of giving notice to or making a request of the Guarantor is
hereby precluded.
          9. COVENANTS. The Guarantor hereby agrees to perform and observe and
to cause each of its Subsidiaries to perform and observe, all of the following
covenants and agreements:
          9.1. INSURANCE. Each Company will:
          (a) insure itself and all of its insurable properties to such extent,
by such insurers and against such hazards and liabilities as is generally done
by businesses similarly situated, it being understood that the Guarantor has
obtained a fidelity bond for such of its employees as handle funds belonging to
the Borrower or the Guarantor,
          (b) give the Administrative Agent prompt written notice of any
material reduction or adverse change in that Company’s insurance coverage and
the details of such reduction or such change, and

-12-



--------------------------------------------------------------------------------



 



          (c) forthwith upon any Bank’s or the Administrative Agent’s written
request, furnish to each Bank and the Administrative Agent such information in
writing about that Company’s insurance as any Bank or the Administrative Agent,
as applicable, may from time to time reasonably request.
          9.2. MONEY OBLIGATIONS. Each Company will pay in full:
          (a) prior in each case to the date when penalties would attach, all
taxes, assessments and governmental charges and levies (except only those so
long as, and to the extent that, the same shall be contested in good faith by
appropriate and timely proceedings diligently pursued and there shall be set
aside on its books such reserves with respect thereto as are required by GAAP
and taxes and assessments on inconsequential parcels of vacant land), the
nonpayment of which does not materially adversely affect the financial condition
of the Guarantor for which it may be or become liable or to which any or all of
its properties may be or become subject,
          (b) all of its wage obligations to its employees in compliance with
the Fair Labor Standards Act (29 U.S.C. Section 206-207) or any comparable
provisions, and
          (c) all of its other obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith by appropriate and timely proceedings diligently pursued) before
such payment becomes overdue; provided that, (i) notwithstanding the foregoing,
the Guarantor shall not make any payment on account of any of the Senior Notes
in the event of and during the continuance of any Payment Default and (ii) with
respect to such obligations that constitute Indebtedness, the foregoing shall
only apply to such Indebtedness to the extent any violation of this clause
(c) would result in an Event of Default under Section 10(d) below.
          9.3. RECORDS. Each Company will:
          (a) at all times maintain true and complete records and books of
account and, without limiting the generality of the foregoing, maintain
appropriate reserves for possible losses and liabilities, all in accordance with
GAAP applied on a basis not inconsistent with its present accounting procedures,
          (b) at all reasonable times and upon reasonable notice permit each
Bank to examine that Company’s books and records and to make excerpts therefrom
and transcripts thereof, and
          (c) permit each Agent and each Bank to discuss the affairs, finances
and accounts of the Guarantor and its Subsidiaries with, and be advised as to
the same by, their respective executive officers, partners or members (or those
officers who report directly to any of them), all at such reasonable times and
intervals as either Agent or any Bank may reasonably request.

-13-



--------------------------------------------------------------------------------



 



          The Banks shall use good faith efforts to coordinate any visits or
inspections so as to minimize the interference with and disruption to the normal
business operations of the Companies.
          9.4. FRANCHISES. Each Company will preserve and maintain at all times
its corporate existence, rights and franchises; provided, that this Section
shall not (a) apply to (i) any merger of a Subsidiary of the Guarantor into the
Guarantor or into another Subsidiary of the Guarantor, (ii) any consolidation of
a Subsidiary of the Guarantor with another Subsidiary of the Guarantor, or
(iii) any dissolution of any Subsidiary of the Guarantor, except in each case
where that Subsidiary is the Borrower or (b) prohibit any merger, consolidation,
dissolution or transfer permitted by Section 8.02 of the Agreement.
          9.5. NOTICE. The Guarantor will cause its Chief Financial Officer, or
in his or her absence another officer designated by the Chief Financial Officer,
to promptly notify the Banks whenever (a) any Event of Default or Possible
Default may occur (including, without limitation, any default under any of the
Senior Notes, any of the Senior Notes Indentures or any other document relating
thereto (after giving effect to any applicable grace period)) or any
representation or warranty made herein may for any reason cease in any material
respect to be true and complete, and/or (b) any Subsidiary shall (i) be in
default of any material (with respect to the Guarantor) obligation for payment
of borrowed money, or, to the knowledge of the Guarantor, any material
obligations in respect of guarantees, taxes and/or Indebtedness for goods or
services purchased by, or other contractual obligations of, such Subsidiary (it
being understood and agreed that for purposes of this clause (b)(i) a “material”
obligation of such Subsidiary with respect to the Guarantor shall include any
non-recourse Indebtedness constituting in principal amount more than ten percent
(10%) of the aggregate non-recourse Indebtedness of the Guarantor and its
Subsidiaries) and/or (ii) not, to the knowledge of the Guarantor, be in
compliance with any law, order, rule, judgment, ordinance, regulation, license,
franchise, lease or other agreement that has or could reasonably be expected to
have a Material Adverse Effect and/or (c) the Guarantor and/or any Restricted
Subsidiary shall have received notice, or have knowledge, of any actual, pending
or threatened claim, notice, litigation, citation, proceeding or demand relating
to any matter(s) described in subclauses (b)(i) and (b)(ii) of this Section 9.5.
Further, the Guarantor shall provide to the Administrative Agent a copy of any
proposed amendment or modification of the terms and conditions applicable to any
of the Senior Notes or the Senior Notes Indentures and any proposed termination
of or amendment or modification to the Convertible Notes Hedge Transactions, in
each case not less than three (3) Cleveland Banking Days in advance of entering
into the same, whether or not the Guarantor believes that the consent of the
Required Banks is needed therefor pursuant to Section 9.10(h)(iii) or
(ix) hereof; provided, that, with respect to any proposed termination of or
amendment or modification to the Convertible Notes Hedge Transactions that does
not require the consent of the Required Banks as a result of the proviso
contained in Section 9.10(h)(ix) hereof, the Guarantor shall only be required to
provide to the Administrative Agent a copy of such proposed termination of or
amendment or modification in advance of entering into the same.

-14-



--------------------------------------------------------------------------------



 



          9.6. ERISA COMPLIANCE.
          (a) No Company will incur any material accumulated funding deficiency
within the meaning of ERISA or any material liability to the PBGC in connection
with any Plan.
          (b) Each Company will furnish promptly after receipt thereof a copy of
any notice received from the PBGC, the Internal Revenue Service, any
governmental agency, or any other party with respect to any Plan administered by
such Company or any ERISA Affiliate; provided, that this clause shall not apply
to notices of general application promulgated by the PBGC or the Internal
Revenue Service.
          (c) Each Company will furnish as soon as possible and in any event
within thirty (30) days after such Company knows or has reason to know that any
of the following with respect to any Plan has occurred, a statement of the Chief
Financial Officer of such Company setting forth details as to such event and the
action which such Company proposes to take with respect thereto, together with a
copy of any related notice if a copy of such notice is available to such
Company:
          (i) that a Reportable Event has occurred, and, promptly after filing
the PBGC Form 10, PBGC Form 10-Advance, or PBGC Form 200, as applicable, with
the PBGC or otherwise disclosing a Reportable Event to the Department of Labor
in writing pursuant to an application for a private letter ruling or exemption,
each Company shall furnish copies of such filing or disclosure of the Reportable
Event and copies of each annual report (Form 5500) with respect to each Plan
established or maintained by such Company for each plan year that is required to
be filed with the Internal Revenue Service, including (x) where required by law,
a statement of assets and liabilities of such Plan as of the end of such plan
year and statements of changes in fund balance and in financial position, or a
statement of changes in net assets available for plan benefits, for such plan
year, certified by an independent public accountant satisfactory to the Banks,
and (y) an actuarial statement of such Plan applicable to such plan year,
certified by an enrolled actuary of recognized standing acceptable to the Banks;
          (ii) that a material accumulated funding deficiency has been incurred
or any application may be or has been made to the Secretary of the Treasury for
a waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Plan;
          (iii) that a material contribution required to be made to a Plan has
not been timely made;
          (iv) that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA;
          (v) that a Plan has an Unfunded Current Liability giving rise to a
Lien under ERISA or the Code;



-15-



--------------------------------------------------------------------------------



 



          (vi) that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan;
          (vii) that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan;
          (viii) that such Company will or may incur any material liability
(including any indirect, contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4069, 4201,
4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29), 4971,
4975, or 4980 of the Code or Sections 409 or 502(i) or 501(1) of ERISA;
          (ix) that such Company may incur any material liability pursuant to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any employee pension benefit plan (as
defined in Section 3(2) of ERISA);
          (x) with respect to any Multiemployer Plan, the following: (a) the
imposition on any Company of a “withdrawal liability” (as defined in
Section 4201 of ERISA) that is material, (b) a determination that such
Multiemployer Plan is or is expected to be in reorganization (as defined in
Section 4241 of ERISA), endangered, or critical status (under Section 305 of
ERISA), in circumstances that could reasonably be expected to result in material
liability to such Company or any ERISA Affiliate, (c) the termination of such
Multiemployer Plan, (d) material liability incurred or expected to be incurred
by a Company in connection with an event described in this subsection or the
withdrawal by any of them from a Multiemployer Plan during a plan year;
          (xi) that a Plan has engaged in a non-exempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA;
          (xii) that such Company adopts or commences contributions to any Plan;
          (xiii) that such Company adopts any amendment to a Plan subject to
Section 412 of the Code which results in a material increase in contribution
obligations of such Company; or
          (xiv) that any other event or condition may occur that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan,
other than a standard termination.
          As used in this Section 9.6, “material” means the measure of a matter
of significance which shall be determined as being an amount equal to five
percent (5%) of the applicable Company’s ERISA Net Worth.

-16-



--------------------------------------------------------------------------------



 



          9.7. FINANCIAL STATEMENTS; ETC. The Guarantor will (or will cause the
Borrower to) furnish to each Bank:
          (a) within forty-five (45) days (or fifty (50) days so long as the
Guarantor will not be reporting an Event of Default on such Form 10-Q report)
after the end of each quarter-annual fiscal period of each fiscal year of the
Guarantor, a copy of the Guarantor’s Form 10-Q quarterly report and Form 8-K
disclosing the information to be set forth therein as contemplated or required
by this Guaranty, each as filed by the Guarantor (or on its behalf) with the
Securities and Exchange Commission,
          (b) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Guarantor, an
unaudited consolidated and consolidating balance sheet of the Guarantor as at
the end of that period and an unaudited consolidated and consolidating statement
of income of the Guarantor for the Guarantor’s current fiscal year to date, all
prepared in form and detail in accordance with GAAP, consistently applied, or
the Pro Rata Consolidation Method, as applicable, and certified by a Senior
Officer of the Guarantor, subject to changes resulting from quarter-end
adjustments, together with a certificate of a Senior Officer of the Guarantor in
the form of Schedule 9.7(b) attached hereto (a “Covenant Compliance
Certificate”) (i) specifying the nature and period of existence of each Event of
Default and/or Possible Default, if any, and the action taken, being taken or
proposed to be taken by the Guarantor in respect thereof or if none, so stating,
and (ii) certifying that the representations and warranties of the Guarantor set
forth herein are true and correct in all material respects as of the date of
such certificate, or, if not, all respects in which they are not, and
(iii) certifying whether there has been compliance with the covenants set forth
in Sections 9.13, 9,14, 9.15 and 9.25 hereof as of the end of such fiscal
quarterly period,
          (c) within ninety (90) days (or ninety-five (95) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each fiscal year of the
Guarantor, an annual report on Form 10-K as filed by the Guarantor (or on its
behalf) with the Securities and Exchange Commission, including the complete
audited consolidated balance sheets and statements of income of the Guarantor
for that year certified by an independent public accountant satisfactory to the
Banks, and an unaudited consolidating balance sheet and statement of income of
the Guarantor for the current fiscal year, each in form and detail satisfactory
to the Banks, and prepared in accordance with GAAP, consistently applied, or the
Pro Rata Consolidation Method, as applicable, together with (i) a report of the
independent certified public accountant with an opinion that is not qualified as
to the scope of the audit or as to the status of the Guarantor or the Borrower
as a going concern, (ii) a Covenant Compliance Certificate relating to such
fiscal year and (iii) a Form 8-K disclosing the information to be set forth
therein as contemplated or required by this Guaranty, as filed by the Guarantor
(or on its behalf) with the Securities and Exchange Commission,

-17-



--------------------------------------------------------------------------------



 



          (d) concurrently with furnishing any quarterly financial statement or
audit report pursuant to this Section 9.7, a certificate from any Senior Officer
of the Guarantor stating whether any Company has made any guaranty or incurred
any Indebtedness referred to in Section 9.10(d) or Section 9.12(g) hereof and,
if so, the details thereof,
          (e) as soon as available, copies of all notices, reports, proxy
statements and other similar documents sent by the Guarantor to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they have been issued, to
any securities exchange or to the Securities and Exchange Commission or any
similar federal agency having regulatory jurisdiction over the issuance of the
Guarantor’s securities,
          (f) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Guarantor and
within ninety (90) days (or ninety-five (95) days so long as the Guarantor shall
not have reported an Event of Default under this Guaranty to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each fiscal year of the
Guarantor (i) a schedule setting forth the aggregate Measured Credit Risk as of
the last day of such fiscal quarter, along with the remaining available Measured
Credit Risk permitted by Section 9.10(k) hereof and (ii) a statement of the
aggregate notional amount of all Hedge Agreements on which the Guarantor, the
Borrower, FCCC and/or any other Subsidiary of the Borrower (other than a SPE
Subsidiary) are obligated as of the last day of such fiscal quarter and the
aggregate amount of the cash risk to the Guarantor, the Borrower, FCCC and such
other Subsidiaries in respect of such Hedge Agreements as of the last day of
such fiscal quarter,
          (g) [Reserved],
          (h) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after July 31 of each year and within
ninety (90) days (or ninety five (95) days so long as the Guarantor shall not
have reported an Event of Default under this Guaranty to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after January 31 of each year, an
updated budget of cash sources of the Borrower, the Guarantor and their
respective Subsidiaries and the uses thereof, for the portion of the fiscal year
following such January 31 or July 31 date, as applicable, and the immediately
subsequent fiscal year of the Guarantor, such updated budget to be consistent in
form with the “Sources and Uses Projection” attached as Schedule A to the Side
Letter,
          (i) [Reserved],

-18-



--------------------------------------------------------------------------------



 



          (j) concurrently with furnishing any covenant compliance worksheet
under Section 9.7(b) or (c) above, such schedules, details and explanations
supporting the calculations contained in such covenant compliance worksheet as
may be reasonably required by the Banks,
          (k) [Reserved],
          (l) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Guarantor and
within ninety (90) days (or ninety-five (95) days so long as the Guarantor shall
not have reported an Event of Default under this Guaranty to the Securities and
Exchange Commission during such fiscal period or on its most recent filing with
the Securities and Exchange Commission) after the end of each fiscal year of the
Guarantor, a schedule setting forth the face amount and date of each outstanding
Performance Surety Bond issued at the request of the Guarantor pursuant to an
Indemnity Agreement along with all other Surety Bonds then outstanding,
          (m) [Reserved],
          (n) within one hundred twenty (120) days after the end of each fiscal
year of the Guarantor, a calculation of the consolidated leverage of the
Guarantor as of the last day of such fiscal year, with such details and
explanations as may be reasonably required by the Banks, and
          (o) forthwith upon Agent’s or any Bank’s written request, such other
information of any Company’s financial condition, properties and operations,
including, but not limited to, financial statements and any management letters
of accountants addressed to the Guarantor or the Borrower in each case as the
Agent or such Bank may from time to time reasonably request.
          9.8. [RESERVED].
          9.9. COMBINATIONS, BULK TRANSFERS. (a) No Restricted Company will be a
party to any consolidation or merger or lease, sell or otherwise transfer all or
any substantial part of its assets or sell, pledge, hypothecate or transfer its
stock or other ownership interests in any Subsidiary of the Guarantor; provided,
that this Section 9.9 shall not apply to any transfer (as opposed to a pledge)
by any Restricted Subsidiary of its assets effected in the normal course of
business on commercially reasonable terms and provided, further, that a
Restricted Company shall only be permitted to pledge its stock or other
ownership interests in any of its Subsidiaries that is a single asset or special
purpose entity (it being acknowledged and agreed that the Borrower is not and
shall not be a single asset or special purpose entity) (each, a “Pledged
Subsidiary”) and such pledge may only secure the following:
          (i) additional or mezzanine Indebtedness incurred with respect to a
project encumbered by a first mortgage at the time such additional or mezzanine
Indebtedness is incurred, so long as such additional or mezzanine Indebtedness
is

-19-



--------------------------------------------------------------------------------



 



permitted under Section 9.10 hereof; provided, that the sum of the then existing
Indebtedness with respect to such project plus such additional or mezzanine
Indebtedness does not exceed eighty percent (80%) of the appraised value of the
project at the time such additional or mezzanine Indebtedness is incurred; or
          (ii) primary Indebtedness (or the re-financing thereof) incurred
solely for the purpose of acquiring real property or for construction or
redevelopment purposes, so long as such primary Indebtedness is permitted under
Section 9.10 hereof; provided, that such primary Indebtedness (or the
re-financing thereof) does not exceed one hundred percent (100%) of the
appraised value of the acquired property at the time of such financing or
re-financing, as applicable.
          (b) In addition to the foregoing, except to the extent permitted by
Section 9.19(b)(i) hereof, (i) such pledges of stock or other ownership
interests in a Pledged Subsidiary may only be made to secure Indebtedness
incurred with respect to a project owned or to be acquired by such Pledged
Subsidiary (or any direct or indirect wholly-owned Subsidiary of such Pledged
Subsidiary) and not to secure Indebtedness incurred with respect to a project
owned or to be acquired by any other Subsidiary, (ii) such pledges of stock or
other ownership interests in a Pledged Subsidiary given to secure Indebtedness
described in Section 9.9(a)(i) above may only secure the additional or mezzanine
Indebtedness being incurred with respect to such project and not all of the
Indebtedness on such project and (iii) such pledges of stock or other ownership
interests in a Pledged Subsidiary given to secure Indebtedness described in
Section 9.9(a)(ii) above may only secure the primary Indebtedness being incurred
with respect to the acquisition of real property or such construction or
redevelopment purposes.
          (c) The Guarantor will deliver to the Agents and the Banks an updated
schedule, in the form of Schedule 9.9 attached hereto, listing all of the
properties as to which a pledge of stock or other ownership interests has been
provided to a lender in accordance with Section 9.9(b) above, within forty-five
(45) days after each of the first three (3) quarter-annual fiscal periods of
each fiscal year of the Guarantor and within ninety (90) days (or ninety-five
(95) days so long as the Guarantor shall not have reported an Event of Default
under this Guaranty to the Securities and Exchange Commission during such fiscal
period or on its most recent filing with the Securities and Exchange Commission)
after the end of each fiscal year of the Guarantor.
          9.10. BORROWINGS. No Restricted Company will create, assume or suffer
to exist any Indebtedness of any kind including, but not limited to, leases
required to be capitalized under Financial Accounting Standards Board Standard
No. 13 or any reimbursement obligations or other liabilities with respect to
letters of credit issued for any Restricted Company’s account; provided, that
this Section 9.10 shall not apply to any of the following (collectively,
“Permitted Debt”):
          (a) [Reserved],
          (b) any loan obtained from the Guarantor or any Restricted Subsidiary
by any Restricted Subsidiary, provided, that (i) such loans shall be made only
in the

-20-



--------------------------------------------------------------------------------



 



ordinary course of business and (ii) Guarantor shall not cause or permit any
Restricted Subsidiary to take any action to enforce any payment of any loan made
by a Restricted Subsidiary to another Restricted Subsidiary without the prior
written consent of the Banks,
          (c) any real estate loan heretofore or hereafter obtained or
guaranteed by a Restricted Company for the purpose of financing any building or
purchasing equipment, furniture or fixtures related thereto to be used only for
the business of a Restricted Company, provided, that (i) no such loan shall
exceed eighty percent (80%) of the lender’s appraisal of the real estate being
financed and (ii) except as permitted in Sections 9.12(d), (f), (g), (h), (i),
(j), (l) and (m) below, no Restricted Company (other than a Restricted Company
whose sole assets consist of contiguous parcels of land which are being
purchased or developed with such financing, the improvements, if any, thereon,
furniture, fixtures and other equipment used in connection therewith,
receivables arising from tenants in connection therewith and the proceeds of
such receivables and other property directly obtained from the ownership of such
assets) shall have any personal liability for such Indebtedness, the creditors’
recourse being solely to the property being pledged as collateral for such
Indebtedness and the income therefrom,
          (d) any loan or letter of credit that is obtained or guaranteed by a
Restricted Company; provided, that such Restricted Company’s aggregate personal
liability in respect of all such loans (other than any loan obtained by such
Restricted Company and permitted by any other clause of this Section 9.10) and
letters of credit and in respect of all guaranteed loans referred to in clause
(f) of Section 9.12 hereof, does not then exceed and after incurring such loan
or letter of credit or the guarantee thereof in question would not exceed, Ten
Million Dollars ($10,000,000),
          (e) leases required to be capitalized under Financial Accounting
Standards Board Standard No. 13 in the aggregate amount for all Restricted
Subsidiaries of Eighteen Million Dollars ($18,000,000); provided, that (i) the
foregoing dollar limitation shall not apply to any such capitalized lease, the
obligations of which are not recourse to the Guarantor or the Borrower or any of
its Subsidiaries (other than Barclays Event Center, LLC, a Delaware limited
liability company) and which relates solely to the Atlantic Yards Arena project
located in Brooklyn, New York and (ii) all Indebtedness incurred under Section
8.04(k) of the Agreement shall be included, without duplication, in calculating
whether the dollar limitation contained in this clause (e) has been met,
          (f) any secured Indebtedness of a Restricted Company created in the
course of purchasing or developing real estate or financing construction (or any
refinancings thereof) or other improvements thereon or purchasing furniture,
fixtures or other equipment therefor or any other Indebtedness of any Restricted
Company or any refinancings thereof; provided, that, except as permitted in
Sections 9.12(d), (f), (g), (h), (i), (j), (l) and (m) below, no Restricted
Company (other than a Restricted Company whose sole assets consist of contiguous
parcels of land which are being purchased or developed with such financing, the
improvements, if any, thereon, furniture, fixtures and other equipment used in
connection therewith, receivables arising from tenants in connection therewith
and the proceeds of such receivables and other property directly

-21-



--------------------------------------------------------------------------------



 



obtained from the ownership of such assets) shall have any personal liability
for such Indebtedness, the creditors’ recourse being solely to the property
being pledged as collateral for such Indebtedness and the income therefrom,
          (g) any Indebtedness or other obligations under any Performance Surety
Bond or the related Indemnity Agreement; provided, that (i) the terms and
conditions of each such Indemnity Agreement shall be substantially the same as
the terms and conditions of the Agreement of Indemnity dated November 14, 2005,
between the Guarantor and Zurich American Insurance Company, that was previously
delivered to the Agents and (ii) there shall not be outstanding at any time
Performance Surety Bonds of the type described in clause (g) of such definition
in excess of Five Million Dollars ($5,000,000) in the aggregate,
          (h) any Indebtedness or obligations of the Guarantor under the Senior
Notes existing as of the date hereof, any new Indebtedness under New Senior
Notes as permitted under Section 9.10(h)(x) hereof and any refinancing of any
such Senior Notes as permitted by Section 9.13(d) hereof, the Puttable Notes
Hedge and Warrant Transactions and/or the Convertible Notes Hedge Transactions;
provided, that:
          (i) [Reserved];
          (ii) the Indebtedness represented by the Senior Notes, the Puttable
Notes Hedge and Warrant Transactions and the Convertible Notes Hedge
Transactions shall be unsecured, pari passu with the Guarantor’s obligations
under this Guaranty and structurally subordinate to the Debt;
          (iii) none of the Senior Notes or the Senior Notes Indentures shall be
amended or modified (x) without the prior written consent of the Required Banks
including, without limitation, (A) to allow the maturity of any of the 2003
Senior Notes, the 2004 Senior Notes, the 2005 Senior Notes or any New Senior
Notes to be less than ten (10) years from the date of issuance, (B) to allow the
maturity of any of the 2006 Puttable Senior Notes or the 2009 Convertible Senior
Notes to be less than five (5) years from the date of issuance, (C) to allow the
maturity of any of the 2009 Puttable Senior Notes to be earlier than July 1,
2014, (D) with respect to any Senior Notes with a maturity prior to the
Termination Date, to provide for a new maturity date of such Senior Notes that
is prior to the Termination Date, (E) to provide for payment of interest under
any of the Senior Notes more frequently than quarterly, (F) to provide
additional circumstances pursuant to which holders of the 2006 Puttable Senior
Notes or any of the 2009 Puttable Senior Notes may put the same to the Guarantor
or to increase the put rate available to such holders, other than as provided in
the 2006 Puttable Senior Notes Indenture or the 2009 Puttable Senior Notes
Indenture, as applicable, (G) to provide any circumstances pursuant to which
holders of the 2009 Convertible Senior Notes may put to the Guarantor, or any
additional circumstances pursuant to which such holders may require the
Guarantor to repurchase the 2009 Convertible Senior Notes, other than as
provided in the 2009 Convertible Senior Notes Indenture as the same exists as of
the date hereof, (H) to

-22-



--------------------------------------------------------------------------------



 



permit the Guarantor to redeem any of the Senior Notes prior to their maturity
other than in accordance with Section 9.10(h)(x) or Section 9.13(d) or
(e) hereof or to modify any redemption provisions contained in the Senior Notes,
including adding additional redemption provisions, (I) to allow any New Senior
Notes to have any mandatory repurchase or put feature which is exercisable prior
to ten (10) years after the date of issuance of any such New Senior Notes, or
(J) to increase the rate of interest payable on or any fees associated with any
of the Senior Notes and (y) to the extent any such amendment or modification is
to be entered into in connection with a refinancing permitted by Section 9.13(d)
hereof or an issuance of New Senior Notes pursuant to Section 9.10(h)(x) hereof,
without the prior written consent of the Administrative Agent; provided that
amendments or modifications that do not adversely affect the Agreement or this
Guaranty or their relationship to any of the Senior Notes or the Senior Notes
Indentures shall not require the consent of the Required Banks as provided in
subclause (x) of this Section 9.10(h)(iii) (but may require the consent of the
Administrative Agent to the extent provided in Section 9.10(h)(x) or
Section 9.13 hereof);
          (iv) the outstanding and unredeemed principal amount of the 2003
Senior Notes, the 2004 Senior Notes and the 2005 Senior Notes shall not, at any
time, exceed Five Hundred Fifty Million Dollars ($550,000,000) in the aggregate,
less the aggregate principal amount of any such Senior Notes Retired, converted
or exchanged;
          (v) the outstanding and unredeemed principal amount of the 2006
Puttable Senior Notes and 2009 Puttable Senior Notes shall not, at any time,
exceed Three Hundred Five Million One Hundred Thousand Dollars ($305,100,000) in
the aggregate, less the aggregate principal amount of any such Senior Notes
Retired, converted or exchanged;
          (vi) without duplication of the limitation set forth in the
immediately preceding clause (v), the outstanding and unredeemed principal
amount of the 2009 Puttable Senior Notes shall not, at any time, exceed Two
Hundred Million Dollars ($200,000,000) in the aggregate, less the aggregate
principal amount of any such Senior Notes Retired, converted or exchanged;
          (vii) the outstanding and unredeemed principal amount of the 2009
Convertible Senior Notes shall not, at any time, exceed Two Hundred Million
Dollars ($200,000,000) in the aggregate, less the aggregate principal amount of
any such Senior Notes Retired, converted or exchanged;
          (viii) the full amount of the Senior Notes have been issued and the
Guarantor has no further right under this Guaranty or the Agreement to issue any
additional Senior Notes, except as provided in Section 9.10(h)(x) hereof;
          (ix) the Convertible Notes Hedge Transactions shall not be terminated,
amended or modified without the prior written consent of the Required Banks;
provided that no such prior written consent shall be required in

-23-



--------------------------------------------------------------------------------



 



connection with (A) an amendment to the Convertible Notes Hedge Transactions for
the purpose of limiting the counterparties’ termination rights with respect to
the options relating to such of the 2009 Convertible Senior Notes as may be
repurchased, exchanged, converted or repaid prior to the Maturity Date (as
defined in the 2009 Convertible Senior Notes Indenture) or (B) any termination
or amendment that does not and could not result in any liability to the
Guarantor; and
          (x) with respect to any Indebtedness of the Guarantor under New Senior
Notes (A) the maximum issued, outstanding and unredeemed principal amount of
such New Senior Notes shall not exceed One Hundred Fifty Million Dollars
($150,000,000) in the aggregate, (B) the maturity date of such New Senior Notes
shall not be less than ten (10) years from the date of issuance, (C) the
effective interest rate applicable to all such New Senior Notes (after giving
effect to any discount) shall not exceed eight and one-half percent (8.5%) per
annum, (D) such New Senior Notes shall not provide any circumstances pursuant to
which holders thereof may put such New Senior Notes to the Guarantor, except in
connection with any default by the Guarantor thereunder or in exchange for
shares of the Guarantor, (E) the issuance of such New Senior Notes is
accomplished through an amendment of an existing Senior Notes Indenture (which
amendment shall be subject to the terms of the Loan Documents, including,
without limitation, the requirement of obtaining Administrative Agent’s approval
thereof) or through other documentation approved by Administrative Agent, and
(F) not less than two-thirds (2/3rds) of the gross proceeds of such issuance
(net of issuance costs, but not hedge costs, if any), shall be used to promptly,
but in any event within fifteen (15) days of such issuance, repay or Retire
non-recourse mortgage Indebtedness of the Borrower and its Subsidiaries or
Indebtedness of the Guarantor which is recourse to the Guarantor (the amount of
such Indebtedness equal to two-thirds (2/3rds) of such gross proceeds the
“Subject Debt”); provided, however, the Guarantor shall be permitted to extend
such fifteen (15) day period for up to an additional one hundred sixty-five
(165) days so long as (1) the Guarantor has given the Administrative Agent,
within five (5) days of such issuance, written notice of its election to so
extend such fifteen (15) day period (the “Extension Notice”) and has otherwise
satisfied the requirements of this Section 9.10(h)(x) and (2) a portion of the
Total Revolving Loan Commitments equal to the applicable gross proceeds of such
issuance to be applied to the repayment or Retirement of the Subject Debt as
identified by the Guarantor (the “Section 9.10 Reserved Commitment”) is
otherwise available and has been reserved solely for purposes of repaying or
Retiring the Subject Debt (or, if a Reserve Deficiency exists after giving
effect to the Reserved Commitment then in effect, including the Section 9.10
Reserved Commitment, the Guarantor has deposited into the Reserve Deficiency
Account an amount of Cash sufficient to eliminate any Reserve Deficiency) (and
upon receipt of any Extension Notice, the Section 9.10 Reserved Commitment will
be so established or increased); provided, further, that in the event such
fifteen (15) day period has been so extended, so long as the Guarantor has, at
least thirty (30) days prior to the expiration of such extended period,

-24-



--------------------------------------------------------------------------------



 



provided to the Administrative Agent a plan to repay or Retire Subject Debt with
such gross proceeds, drawings under the Section 9.10 Reserved Commitment and/or
funds so deposited into the Reserve Deficiency Account on or before a specified
date no later than two hundred seventy (270) days of such issuance of New Senior
Notes, the Administrative Agent may extend such one hundred eighty (180) day
period for up to an additional ninety (90) days. In connection with any such
extension of such fifteen (15) day period, the Guarantor shall, on or before the
one hundred-eightieth (180th) day after such issuance of New Senior Notes (or,
such later date to the extent the Administrative Agent has so extended such
one-hundred eighty (180) day period), (i) apply such gross proceeds from the
issuance of such New Senior Notes to the repayment or Retirement of such Subject
Debt and/or (ii) to the extent the Section 9.10 Reserved Commitment has been
established and/or Cash deposited into the Reserve Deficiency Account, draw on
the Section 9.10 Reserved Commitment and/or withdraw from the Reserve Deficiency
Account an amount up to (but not exceeding) those funds deposited into the
Reserve Deficiency Account for purposes of eliminating any Reserve Deficiency in
connection with such issuance of New Senior Notes, and shall have applied such
funds to the repayment or Retirement of such Subject Debt. Upon issuance of any
such New Senior Notes, Guarantor shall promptly provide to the Banks a copy of
all documentation entered into, or provided to investors, by the Guarantor in
connection therewith. Prior to the issuance of any New Senior Notes, the
Guarantor shall deliver to Administrative Agent a pro-forma covenant calculation
compliance certificate indicating compliance with the financial covenants in
this Guaranty after issuance. Not later than the fifth (5th) Cleveland Banking
Day following the date of the repayment or Retirement of the Subject Debt as
required by clause (F) of this Section 9.10(h)(x), the Guarantor shall notify
the Administrative Agent in writing of the Subject Debt that has been so repaid
or Retired. Furthermore, in the event the Guarantor has satisfied the
requirements contained in the first proviso of this Section 9.10(h)(x) and has
extended the fifteen (15) day deadline by which the Subject Debt is to be repaid
or Retired, no later than thirty (30) days prior to the expiration of such
extended period, to the extent the Guarantor has not previously repaid or
Retired the Subject Debt and notified the Administrative Agent as required by
the prior sentence, the Guarantor shall have either notified the Administrative
Agent in writing of the Subject Debt that will be so repaid or Retired or
satisfied the requirements contained in the second proviso of this
Section 9.10(h)(x).
          (i) any Indebtedness or obligations of the Guarantor under the
Preferred Equity Hedge Transaction; provided, that:
          (i) the Indebtedness represented by the Preferred Equity Hedge
Transaction shall be unsecured, pari passu with the Guarantor’s obligations
under this Guaranty and structurally subordinate to the Debt; and
          (ii) the Preferred Equity Hedge Transaction shall not be terminated,
amended or modified without the prior written consent of the Required Banks;
provided, that no such prior written consent shall be required in

-25-



--------------------------------------------------------------------------------



 



connection with any termination or amendment that does not and could not result
in any liability to the Guarantor,
          (j) any Indebtedness or obligations of the Guarantor under the Surety
Bonds or the related Indemnity Agreements to a maximum aggregate principal
amount of Thirty Million Dollars ($30,000,000) minus the aggregate stated amount
of all Letters of Credit then outstanding for the account of the Borrower under
the Agreement in excess of Ten Million Dollars ($10,000,000); provided, such
Indebtedness is fully subordinated to the obligations of the Guarantor under
this Guaranty as set forth in the related Subordination Agreement,
          (k) any Indebtedness of the Guarantor under any Hedge Agreement
relating to Indebtedness otherwise permitted under this Guaranty or the
Agreement, provided that any Hedge Agreement proposed to be entered into or
guaranteed by the Guarantor, along with all Hedge Agreements entered into or
guaranteed by the Borrower, FCCC or any other Subsidiary of the Borrower (other
than a SPE Subsidiary), in each case with a Person that is not a Bank that
results in an aggregate Measured Credit Risk for all Hedge Agreements entered
into with Persons other than a Bank, in excess of Thirty Three Million Five
Hundred Thousand Dollars ($33,500,000), shall require the prior written consent
of the Required Banks (such written consent to be delivered by each consenting
Bank to the Administrative Agent not more than three (3) Cleveland Banking Days
after the request for such consent has been delivered by the Guarantor to the
Administrative Agent, provided that each Bank that does not deliver such written
consent within such three (3) Cleveland Banking Day period shall be deemed to
have denied the request for such Hedge Agreement),
          (l) any Indebtedness of the Guarantor with respect to deferred taxes
that are due and payable in excess of twelve (12) months from the date of the
incurrence of such tax liability,
          (m) any guarantee or indemnity permitted by Section 9.12 hereof to the
extent such guarantee or indemnity constitutes Indebtedness,
          (n) any Indebtedness of the Guarantor permitted by Section 9.13(d)
hereof that refinances the Indebtedness evidenced by the Senior Notes, or
          (o) any Indebtedness of the Guarantor, up to a maximum principal
amount outstanding at any time of Five Million Dollars ($5,000,000), which is
incurred in the ordinary course of business; provided that all Indebtedness
incurred under Section 8.04(j) of the Agreement shall be included, without
duplication, in calculating whether the dollar limitation contained in this
clause (o) has been met.

-26-



--------------------------------------------------------------------------------



 



          9.11. LIENS. No Restricted Company will:
          (a) sell or otherwise transfer any Receivables, including, but not
limited to, any mortgages held by the Guarantor or any of its Subsidiaries,
other than in the ordinary course of business,
          (b) acquire any property subject to any land contract, conditional
sale contract or other title retention contract, or
          (c) suffer or permit any property now owned or hereafter acquired by
it to be or become encumbered by any mortgage, security interest, financing
statement, encumbrance or Lien of any kind or nature;
provided, that this Section 9.11 shall not apply to:
          (i) any Lien for a tax, assessment or other governmental charge or
levy so long as the payment thereof is not required by Section 9.2(a) hereof,
          (ii) any Lien securing only worker’s compensation, unemployment
insurance or similar obligations,
          (iii) any mechanic’s, warehousemen’s, carrier’s or similar common law
or statutory Lien incurred in the normal course of business,
          (iv) any mortgage, security interest or other Lien encumbering
property of any Restricted Subsidiary for the purpose of securing any Permitted
Debt owing by only that Subsidiary,
          (v) any mortgage, security interest or other Lien encumbering property
of a Restricted Company and securing any Indebtedness or liability of such
Restricted Company by Section 9.10(c) hereof,
          (vi) any Lien permitted by Section 8.05 of the Agreement,
          (vii) any Indemnification Lien granted pursuant to an Indemnity
Agreement related to one or more Performance Surety Bonds permitted under this
Guaranty,
          (viii) any financing statement perfecting a security interest
permitted by this Section 9.11, or
          (ix) any Lien permitted by Sections 9.19(b)(i) and (vi) hereof.
          9.12. GUARANTEES. No Restricted Company will be or become a guarantor
of any kind; provided, that this Section 9.12 shall not apply to:

-27-



--------------------------------------------------------------------------------



 



          (a) any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or any similar transaction in the
normal course of business,
          (b) any indemnity or guaranty of a surety bond for the performance by
a customer of a Restricted Company of the customer’s obligations under a land
development contract,
          (c) any guarantee by the Guarantor of a real estate loan permitted by
clause (c) of Section 9.10 hereof,
          (d) subject to the limitations set forth in Section 9.19 hereof, any
Completion Guaranty with respect to a real estate building project, if the
Guarantor or any Company is the developer of such project or has a property
interest in such project (including, but not limited to, a Non-Affiliate
Construction Project),
          (e) the guarantee by the Guarantor set forth in Section 3 hereof,
          (f) any other guarantee by the Guarantor, provided, that the
Guarantor’s aggregate personal liability in respect of all of such other
guarantees and all Indebtedness described in subsection (a) of the definition of
Indebtedness (other than any loan permitted by clauses (a) through (c),
inclusive, of Section 9.10 hereof) does not exceed, and after making the
guarantee in question would not exceed, Ten Million Dollars ($10,000,000),
          (g) any unsecured guarantee by the Guarantor or any Restricted
Subsidiary of the equity investment or performance of a Subsidiary of the
Guarantor (other than any Indebtedness of such Subsidiary incurred for borrowed
money) in connection with a real estate project in favor of a partner or member,
or a partnership or limited liability company in which such Subsidiary is a
general partner or a member, as applicable, when the Guarantor or such
Restricted Subsidiary, as the case may be, deems it to be in its best interest
not to be a partner, a member, or have a direct interest in the partnership or
limited liability company, as applicable,
          (h) the guarantee by the Guarantor of the obligations of Franklin Town
Towers Associates located in Philadelphia, Pennsylvania, with respect to Museum
Towers, in the original principal amount of Twenty Million Four Hundred Thousand
Dollars ($20,400,000); provided, that such obligations shall only be amended,
restated, extended or refinanced on terms and conditions substantially similar
to those initially applicable to such obligations and the aggregate principal
amount of such obligations will not be increased thereby,
          (i) any guarantee or indemnity by the Guarantor or any Restricted
Subsidiary for fraud, misappropriation, misapplication or environmental
problems, or as are otherwise usual and customary in non-recourse carve-out
guaranties given in commercial mortgage loan transactions entered into by the
Guarantor and/or such Restricted Subsidiary, provided, that such a guarantee or
indemnity may be given by the Guarantor or a Restricted Subsidiary, but not both
(unless such Restricted Subsidiary is

-28-



--------------------------------------------------------------------------------



 



also the borrower in the particular commercial mortgage loan transaction), in
connection with any particular commercial mortgage loan transaction,
          (j) subject to Section 9.10(k) hereof, any guarantee by the Guarantor
of an unsecured Hedge Agreement permitted by Section 8.04 of the Agreement
entered into by a Subsidiary of the Guarantor (other than the Borrower),
          (k) the MTA Guaranty; provided, that (i) the maximum principal amount
of the Guarantor’s obligations thereunder shall not exceed Thirty Million
Dollars ($30,000,000) and (ii) the Guarantor shall not enter into or agree to
enter into any amendment, supplement or other modification to the MTA Guaranty
that, in the opinion of the Agents, is or would be materially adverse to the
interests of the Banks,
          (l) subject to the limitations set forth in Section 9.19 hereof, any
Completion Guaranty, or
          (m) the guarantee by the Guarantor in connection with the Park Creek
Metropolitan District and Stapleton Land LLC located in Stapleton, Colorado,
with respect to the $19,000,000 Park Creek District Subordinate Limited Property
Tax Revenue Bonds, Series 2003A and the $10,000,000 Park Creek District
Subordinate Limited Property Tax Revenue Bonds, Series 2003-B, provided, that
such guarantee obligations shall not be amended, restated or otherwise modified
without the prior written consent of the Banks.
          9.13. REDEMPTIONS, PREPAYMENTS, AND DIVIDENDS.
          (a) The Guarantor will not directly or indirectly purchase, acquire,
redeem or retire, or make any cash payment upon the conversion of, any shares of
its Capital Stock at any time outstanding or set aside funds for any such
purpose, except that, so long as no Event of Default or violation of
Section 9.14 hereof has occurred or will result after giving effect thereto, and
so long as the Debt remains outstanding, Guarantor shall be permitted to (i)
purchase shares of its Class A Common Stock, in an amount not to exceed Four
Million Dollars ($4,000,000) in the aggregate unless the prior written approval
of the Administrative Agent is obtained, such purchases to be made solely for
purposes of covering employees’ minimum statutory tax withholding requirement in
connection with the vesting of restricted stock granted under the Guarantor’s
1994 Stock Plan, as amended, and only as the need to pay such minimum statutory
tax withholding requirement arises and (ii) make, and set aside funds for
purposes of making, cash payments to the holders of the March 2010 Preferred
Equity and any Additional Preferred Equity which is convertible preferred in
lieu of issuing fractional shares of its Class A Common Stock in connection with
the exercise of conversion rights by such holders of the Preferred Equity in
accordance with the terms thereof.
          (b) The Guarantor will not directly or indirectly pay any principal
of, make sinking fund payments in respect of or purchase any Indebtedness now or
hereafter owing by the Guarantor other than any principal payment, sinking fund
payment or purchase the omission of which would (or with the giving of notice or
the lapse of any

-29-



--------------------------------------------------------------------------------



 



applicable grace period or both would) accelerate, or give anyone the right to
accelerate, the maturity of such Indebtedness in accordance with the original
terms thereof; provided, that, notwithstanding the foregoing, (i) the Guarantor
shall not make any payment on account of any of the Senior Notes in the event of
and during the continuance of any Payment Default, and (ii) the Guarantor shall
be permitted to Retire, refinance and/or reserve for any or all of the Senior
Notes only to the extent permitted by Section 9.10(h)(x) above and
Sections 9.13(d) and (e) below.
          (c) The Guarantor will not directly or indirectly declare or pay (or
set aside any funds to pay) any Dividends; provided that so long as no Event of
Default has occurred and is continuing or would occur as a result, the Guarantor
may accrue and/or pay (i) (A) accrued and unpaid Dividends with respect to the
outstanding March 2010 Preferred Equity (and set aside funds for such purpose)
at a rate not to exceed seven percent (7.0%) annually and (B) an amount equal to
the total value of Dividends that would have accrued and become payable on the
outstanding March 2010 Preferred Equity in connection with the Guarantor’s
election to convert its March 2010 Preferred Equity to Class A Common Stock
pursuant to clause 5(m)(vi) of the March 2010 Preferred Equity Designation,
(ii) accrued and unpaid Dividends with respect to all outstanding Additional
Preferred Equity (and set aside funds for such purpose), provided that, in each
fiscal year of the Guarantor, the aggregate Dividends accrued, paid or otherwise
payable or set aside with respect to all Additional Preferred Equity shall not
exceed the sum of (1) the aggregate debt service which would have been payable
during such period on the portion of the Senior Notes Retired with the proceeds
of such Additional Preferred Equity plus (2) Three Million Dollars ($3,000,000),
and (iii) accrued and unpaid Dividends with respect to Guarantor’s outstanding
Class A Common Stock and/or Class B Common Stock in an amount for any Test
Period not to exceed Twenty Million Dollars ($20,000,000) in the aggregate.
          (d) The Guarantor shall not directly or indirectly exercise its
optional redemption rights, under the terms of any of the Senior Notes (other
than the 2006 Puttable Senior Notes or the 2009 Puttable Senior Notes in
accordance with Sections 9.13(e) and (f) below) or the Senior Notes Indentures
(other than the 2006 Puttable Senior Notes Indenture or the 2009 Puttable Senior
Notes Indenture in accordance with Sections 9.13(e) and (f) below) (it being
understood and agreed that as of the date of this Guaranty, the Guarantor has no
optional redemption rights under the 2009 Convertible Senior Notes or the 2009
Convertible Senior Notes Indenture), to redeem any of the Senior Notes (other
than the 2006 Puttable Senior Notes or the 2009 Puttable Senior Notes in
accordance with Sections 9.13(e) and (f) below) prior to its respective maturity
date, or to deposit monies or other assets with the trustee under the Senior
Notes Indentures (other than the 2006 Puttable Senior Notes Indenture or the
2009 Puttable Senior Notes Indenture in accordance with Sections 9.13(e) and
(f) below) for the payment of any one or more Senior Notes (other than the 2006
Puttable Senior Notes or the 2009 Puttable Senior Notes in accordance with
Sections 9.13(e) and (f) below) or the release of restrictive covenants
thereunder, by defeasance, without in each case the prior written consent of the
Required Banks, except that the Guarantor may take any of the above listed
actions in connection with a refinancing of any or all of the Indebtedness
represented by the Senior Notes without the prior consent of the Banks, in each
case only

-30-



--------------------------------------------------------------------------------



 



so long as (i) it does not result in an increase of the aggregate principal
amount of Indebtedness of the Senior Notes outstanding immediately prior to such
refinance, (ii) it does not create new Indebtedness with a maturity date earlier
than five (5) years from the date of such new issuance unless otherwise approved
by Administrative Agent, (iii) it does not result in Indebtedness that is senior
to the Banks, and (iv) such refinance is otherwise on terms and conditions
satisfactory to, and pursuant to documentation approved by, the Administrative
Agent. For the avoidance of doubt, as used in this Section 9.13(d), a
“refinance” shall mean only the issuance of a new recourse debt security of the
Guarantor (the “Refinance Notes”), which may include New Senior Notes, solely to
Retire existing Senior Notes (the “Subject Senior Notes”) prior to or at
maturity thereof. Guarantor shall not replace any existing Senior Notes upon the
same converting into or being exchanged for equity as a refinance without
approval of the Required Banks; provided that the Guarantor may issue New Senior
Notes as provided in Section 9.10(h)(x). Prior to any refinance of the Subject
Senior Notes, Guarantor shall deliver to the Administrative Agent a pro-forma
covenant calculation compliance certificate indicating compliance with the
financial covenants in this Guaranty giving effect to such refinance.
Notwithstanding anything to the contrary in this Section 9.13(d) or
Section 9.13(e) or (f) below, and so long as no Material Possible Default or
Event of Default then exists or would occur as a result thereof, (x) the
Guarantor shall be permitted to Retire an amount not to exceed Two Hundred
Million Dollars ($200,000,000) in the aggregate of the remaining Senior Notes so
long as such Senior Notes are Retired at a discount to par and (y) the Guarantor
may issue Refinance Notes for purposes of and up to thirty (30) days prior to
the Retirement (the date of such Retirement, the “Retirement Date”) of any
Subject Senior Notes with the net proceeds received by Guarantor in connection
with such issuance so long as (1) the Guarantor has given the Administrative
Agent written notice of its election to delay the Retirement of the Subject
Senior Notes for a period of up to thirty (30) days as provided in this clause
(y) and has otherwise satisfied the requirements of this Section 9.13(d),
(2) the Subject Senior Notes have an aggregate face amount greater than or equal
to the aggregate face amount of the Refinance Notes, (3) a portion of the Total
Revolving Loan Commitments equal to the aggregate face amount of the Subject
Senior Notes (the “Section 9.13 Reserved Commitment”) is otherwise available and
shall have been reserved solely for purposes of Retiring the Subject Senior
Notes (or, if a Reserve Deficiency exists after giving effect to the Reserved
Commitment then in effect, including the Section 9.13 Reserved Commitment, the
Guarantor has deposited into the Reserve Deficiency Account an amount of Cash
sufficient to eliminate any Reserve Deficiency) and (4) on or before the
applicable Retirement Date, (i) the Guarantor shall have applied such net
proceeds to the repayment or Retirement of the Subject Notes and/or, (ii) to the
extent the Section 9.13 Reserved Commitment has been established and/or Cash
deposited into the Reserve Deficiency Account, the Guarantor shall have drawn on
the Section 9.13 Reserved Commitment and/or withdrawn from the Reserve
Deficiency Account an amount up to (but not exceeding) those funds deposited
into the Reserve Deficiency Account for purposes of eliminating any Reserve
Deficiency in connection with such issuance of Refinance Notes, and has applied
such funds to the repayment or Retirement of the Subject Senior Notes. Executed
copies of any and all documentation (whether or not such documentation is
subject to the approval of the Administrative Agent as required by this
Section 9.13(d)) evidencing or relating to any

-31-



--------------------------------------------------------------------------------



 



such refinancing shall be delivered to the Administrative Agent within five (5)
Cleveland Banking Days of the execution of such documentation.
          (e) Other than with proceeds of Loans requested under the Section 2.02
Reserved Commitment or funds on deposit in the Reserve Deficiency Account, the
Guarantor shall not directly or indirectly exercise its optional redemption
rights, under the terms of any of the 2006 Puttable Senior Notes or the 2006
Puttable Senior Notes Indenture, to Retire any of the 2006 Puttable Senior Notes
prior to its maturity date, or to deposit monies or other assets with the
trustee under the 2006 Puttable Senior Notes Indenture for the payment of any
one or more 2006 Puttable Senior Notes or the release of restrictive covenants
thereunder, by defeasance, without in each case the prior written consent of the
Required Banks.
          (f) Other than with proceeds of Loans requested under the Section 5.09
Reserved Commitment or funds on deposit in the Reserve Deficiency Account, the
Guarantor shall not directly or indirectly exercise its optional redemption
rights, under the terms of any of the 2009 Puttable Senior Notes or the 2009
Puttable Senior Notes Indenture, to Retire any of the 2009 Puttable Senior Notes
prior to its maturity date, or to deposit monies or other assets with the
trustee under the 2009 Puttable Senior Notes Indenture for the payment of any
one or more 2009 Puttable Senior Notes or the release of restrictive covenants
thereunder, by defeasance, without in each case the prior written consent of the
Required Banks.
          (g) The Guarantor shall not cause the Borrower to declare, pay, or
make, and shall not accept payment of, any Dividends in respect of Capital Stock
of the Borrower other than as permitted under Section 8.14 of the Agreement, or,
notwithstanding any other provision of the Agreement or this Guaranty to the
contrary, any loans or advances to the Guarantor.
          (h) The Guarantor shall not make, or set aside any funds for purposes
of making, any cash payments with respect to the Preferred Equity other than
payments specifically permitted by subclause (a)(ii) and clause (c) of this
Section 9.13.
          9.14. CASH FLOW COVERAGE RATIO. The Guarantor will not at any time
permit the Cash Flow Coverage Ratio to be less than (a) 2.50:1.00 on and after
the Restatement Effective Date through and including January 31, 2013,
(b) 2.75:1.00 on and after February 1, 2013 through and including January 31,
2014, and (c) 3.00:1 thereafter.
          For purposes of calculating the Cash Flow Coverage Ratio, Net
Operating Income for recently completed development or redevelopment properties
and debt service on construction and interim loans, land loans, and other
financings secured by such assets shall be excluded until the earlier of
(a) ninety percent (90%) occupancy (based on a rentable square footage basis or,
with respect to any residential property, based on the number of units for such
property sold or occupied, as applicable) of the improvements related to such
development property or financed with the proceeds of any such loan, and
(b) twenty-four (24) months following the issuance of a certificate of occupancy
with respect to such improvements, so long as such debt service is covered by a
funded and available loan reserve or a deposit in the form of

-32-



--------------------------------------------------------------------------------



 



Cash or a letter of credit that is sufficient to cover applicable operating
shortfalls and debt service payments. If such reserve or deposit is insufficient
to cover such debt service or is unavailable, Net Operating Income and such debt
service from the applicable assets and financings shall be included in the
calculation of the Cash Flow Coverage Ratio until such time as such reserve or
deposit is sufficient and available. The Guarantor shall provide the
Administrative Agent with a projection of the interest reserve or deposit
necessary to cover debt service (from the applicable project loan budget), which
shall be subject to the Administrative Agent’s reasonable review and approval.
          9.15. CONSOLIDATED SHAREHOLDERS’ EQUITY. The Guarantor will not permit
the Consolidated Shareholders’ Equity to be less than (a) on the Restatement
Effective Date, Two Billion Three Hundred Twenty Million One Hundred
Seventy-Five Thousand Dollars ($2,320,175,000) and (b) at any date of
determination thereafter, the sum of (i) Two Billion Three Hundred Twenty
Million One Hundred Seventy-Five Thousand Dollars ($2,320,175,000), plus
(ii) seventy-five percent (75%) of the net cash proceeds from any sale or
issuance of equity by the Guarantor.
          9.16. ENVIRONMENTAL COMPLIANCE. The Guarantor will comply with any and
all Environmental Laws including, without limitation, all Environmental Laws in
jurisdictions in which the Guarantor or any Restricted Subsidiary owns property,
operates, arranges for disposal or treatment of hazardous substances, solid
waste or other wastes, accepts for transport any hazardous substances, solid
waste or other wastes or holds any interest in real property or otherwise. The
Guarantor will furnish to the Banks promptly after receipt thereof a copy of any
notice the Guarantor or any Restricted Subsidiary may receive from any
governmental authority, private person or entity or otherwise that any
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against the Guarantor or such Restricted
Subsidiary, any real property in which the Guarantor or such Restricted
Subsidiary holds any interest or any past or present operation of the Guarantor
or such Restricted Subsidiary. The Guarantor will not, and will not knowingly
allow any other Person to, store, release or dispose of hazardous waste, solid
waste or other wastes on, under or to any real property in which the Guarantor
holds any direct or indirect interest or performs any of its operations, in
violation of any Environmental Law. As used in this Section, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
governmental authority, private person or entity or otherwise. The Guarantor
shall defend, indemnify and hold harmless the Banks against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of the Guarantor or any Restricted Subsidiary with any Environmental Law,
provided, that, so long as and to the extent that the Banks are not required to
make any payment or suffer to exist any unsatisfied judgment, order, or
assessment against them, the Guarantor may pursue rights of appeal to comply
with such Environmental Laws. In any case of noncompliance with any
Environmental Law by a Restricted Subsidiary, the Banks’ recourse for such
indemnity herein shall be limited solely to the property of the Restricted
Subsidiary holding title to the property involved in such noncompliance and such
recovery shall not be a lien, or a basis of a claim of lien or levy of
execution, against either the Guarantor’s general assets or the general assets
of any of its Restricted Subsidiaries.

-33-



--------------------------------------------------------------------------------



 



          9.17. PLAN. Neither the Guarantor nor any Restricted Subsidiary will
suffer or permit any Plan to be amended if, as a result of such amendment, the
current liability under such Plan is increased so that the actuarial present
value of the accumulated plan benefits under such Plan is less than sixty
percent (60%) of the fair market value of the assets of such Plan, as determined
in accordance with Section 412 of the Code, or results in any material increase
in liability for the Guarantor or such Restricted Subsidiary.
          9.18. ANTI-TERRORISM LAWS. Neither the Guarantor nor any of its
Subsidiaries shall be in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or either Agent from making any advances or
extensions of credit to the Guarantor or from otherwise conducting business with
the Guarantor.
          9.19. CROSS COLLATERALIZATION AND CROSS DEFAULTS.
          (a) Except as expressly permitted by this Section 9.19, neither the
Guarantor nor any Restricted Subsidiary will (i) cross-default or agree to
cross-default any Permitted Debt to this Guaranty or the Debt; (ii) agree to any
financial covenants based on the performance of the Guarantor under any other
Permitted Debt (other than the Debt); or (iii) cross-collateralize, or agree to
cross-collateralize Permitted Debt (other than the Debt) owing to any one lender
under one or more different loan agreements or arrangements, provided, that the
cross-defaulted and/or cross-collateralized Indebtedness set forth on
Schedule 9.19 attached hereto shall be permitted, provided, further, that such
Schedule 9.19 shall not be amended or otherwise modified after the Restatement
Effective Date without the prior written consent of the Administrative Agent.
          (b) Notwithstanding Section 9.19(a) above:
          (i) with respect to construction projects that are constructed in
multiple phases and/or stabilized properties, any Restricted Company shall be
permitted to cross-default and/or Cross-Collateralize any Permitted Debt with
other Permitted Debt (other than, in each case, the Debt), but only if the
phases to be Cross-Collateralized and/or cross-defaulted consist of a single
identifiable project;
          (ii) under a Completion Guaranty granted by the Guarantor to a
construction lender, the Guarantor shall be permitted to agree to a financial
covenant solely with respect to the Guarantor’s net worth, but only if (A) the
Indebtedness related to such Completion Guaranty is in excess of One Hundred
Million Dollars ($100,000,000), (B) the Indebtedness related to such Completion
Guaranty has a maturity of two (2) years or greater, not including extensions,
(C) any net worth financial covenant is calculated in substantially the same
manner as the covenant set forth in Section 9.15 hereof and requires a net worth
for the Guarantor of not more than Two Hundred Seventy Five Million Dollars
($275,000,000) and (D) the aggregate of all Indebtedness subject to such
Completion Guaranties shall not exceed Four Hundred Million Dollars

-34-



--------------------------------------------------------------------------------



 



($400,000,000), exclusive of the Indebtedness incurred in connection with the
projects set forth on Schedule 9.19 attached hereto;
          (iii) under any Completion Guaranty granted by the Guarantor that
contains the net worth financial covenant referred to in Section 9.19(b)(ii)
above, (A) the construction lender shall not be permitted to call upon such
Completion Guaranty due solely to a violation of such net worth financial
covenant and (B) the construction lender shall only be permitted to call upon
such Completion Guaranty if the project is not performing (i.e. not on budget
and/or schedule);
          (iv) with respect to Hedge Agreements permitted by this Guaranty, the
related documentation may provide that an Event of Default will constitute an
event of default under such Hedge Agreement, provided, that the Hedge Agreement
also provides that the counterparty may not terminate or exercise any remedy
under the Hedge Agreement on account of any Event of Default unless (A) the
Banks have provided a written notice of such Event of Default to the Borrower,
(B) all applicable cure periods have lapsed without such Event of Default being
cured and (C) the Banks may accelerate the maturity of the Debt on the basis of
such Event of Default;
          (v) none of the Senior Notes Indentures or the documents evidencing
the Puttable Notes Hedge and Warrant Transactions and the Convertible Notes
Hedge Transactions may provide that an Event of Default constitutes a default
under such Senior Notes Indenture, the Puttable Notes Hedge and Warrant
Transactions or the Convertible Notes Hedge Transactions, as applicable, except
in the case of an Event of Default that constitutes the failure to pay the
principal of any Debt when due and payable after the expiration of any
applicable grace period with respect thereto that results in the Debt becoming
or being declared due and payable prior to the date on which it would otherwise
have become due and payable or constitutes the failure to pay any portion of the
principal of the Debt when due and payable at maturity or by acceleration, and
          (vi) to the extent Permitted Debt of the Borrower or any Subsidiary of
the Borrower may be secured under Section 8.05 of the Agreement, the Guarantor
may provide cash or letters of credit as additional collateral to secure such
Permitted Debt.
          9.20. OWNERSHIP OF LAND. The Guarantor shall not, and shall not permit
any Restricted Subsidiary to purchase, lease or otherwise acquire any real
property of any kind after the Restatement Effective Date, other than any real
property to be used only for the business of the Guarantor or any such
Restricted Subsidiary, in each case, as such business has been conducted prior
to the Restatement Effective Date.
          9.21. PERMITTED NON-AFFILIATE LOAN REPORTS. Within forty-five
(45) days after each Fiscal Quarterly Date, the Guarantor will furnish to each
Bank a report setting forth (a) each Permitted Non-Affiliate Loan that is
outstanding as of such Fiscal Quarterly Date and (b) for the three year period
ending on such Fiscal Quarterly Date, the aggregate amount of gain deferred for
federal income tax purposes on the consolidated return of the Guarantor in
connection with any Non-Affiliate Construction Projects, and, if requested by
the

-35-



--------------------------------------------------------------------------------



 



Agents or any Bank, accompanied by all applicable tax forms filed or to be filed
in connection with such Non-Affiliate Construction Projects.
          9.22. LISTING. The common stock of the Guarantor shall at all times be
listed for trading and be traded on the New York Stock Exchange, the American
Stock Exchange or another national exchange approved by the Administrative
Agent, unless otherwise consented to by the Required Banks.
          9.23. COVENANTS IN AGREEMENT. The Guarantor shall comply with all
covenants in the Agreement which are applicable to the Guarantor.
          9.24. MARCH 2010 PREFERRED EQUITY DOCUMENTS; ADDITIONAL PREFERRED
EQUITY. None of the March 2010 Preferred Equity Documents shall be amended or
modified (1) to increase the rate of Dividends payable on the March 2010
Preferred Equity or to provide for payment of such Dividends more frequently
than quarterly, if and when declared by the Board of Directors, (2) to alter the
calculation of the conversion price or the conversion rate applicable to the
March 2010 Preferred Equity to make either such calculation less favorable to
the Guarantor, (3) to provide for any additional or more favorable voting rights
(including the ability to elect or nominate board members) of the holders of the
March 2010 Preferred Equity or (4) to modify any redemption provisions contained
in the March 2010 Preferred Equity Documents, including adding additional
redemption provisions, without the prior written consent of the Administrative
Agent. Guarantor shall not issue any Additional Preferred Equity except as
provided in this Section 9.24:
          (a) In connection with the issuance of any Additional Preferred Equity
(i) the costs and expenses (other than the costs and expenses of entering into
an Additional Preferred Equity Hedge Transaction for such transaction) of
issuance of any Additional Preferred Equity shall not exceed three percent (3%)
of the face amount of the corresponding Additional Preferred Equity issued,
(ii) the Administrative Agent shall have given its prior written approval of the
terms and conditions of such Additional Preferred Equity and the applicable
Additional Preferred Equity Documents, and (iii) Guarantor shall have delivered
to the Administrative Agent pro forma evidence reasonably satisfactory to the
Administrative Agent that, following the issuance of such Additional Preferred
Equity, Guarantor will be in compliance with the covenant in Section 9.13(c)
hereof; provided, that (A) in the event the terms and conditions of such
Additional Preferred Equity satisfy the requirements of clause (i) or (ii) of
the term “Additional Preferred Equity (Pre-Approved)” (x) Guarantor shall not be
required to so obtain the Administrative Agent’s prior written approval of the
terms and conditions of such Additional Preferred Equity and Additional
Preferred Equity Documents and (y) such pro forma evidence of compliance with
the covenant in Section 9.13(c) hereof may be delivered to the Administrative
Agent after the applicable issuance of Additional Preferred Equity (but in any
event within three (3) Cleveland Banking Days of such issuance) and (B) in the
event the terms and conditions of any Additional Preferred Equity do not satisfy
the requirements of clause (i) of the term “Additional Preferred Equity
(Pre-Approved)” but do satisfy the requirements of clause (ii) of the term
“Additional Preferred Equity (Pre-Approved)”, Guarantor shall provide the

-36-



--------------------------------------------------------------------------------



 



Administrative Agent with at least one (1) Cleveland Banking Day’s prior notice
of its intention to issue such Additional Preferred Equity.
          (b) Further, in connection with the issuance of any Additional
Preferred Equity, (i) Guarantor shall deliver to the Administrative Agent true
and complete copies of the Additional Preferred Equity Documents and the
documents evidencing any Additional Preferred Equity Hedge Transaction related
to such Additional Preferred Equity promptly upon entering into the same,
(ii) Guarantor shall provide written confirmation to the Administrative Agent of
the cost of obtaining any Additional Preferred Equity Hedge Transaction promptly
following the consummation of any such hedge transaction and (iii) Guarantor
shall notify Administrative Agent of each Additional Preferred Equity Exchange
related thereto within three (3) Cleveland Banking Days of the occurrence
thereof.
          (c) [Reserved].
          (d) None of the Additional Preferred Equity Documents shall be amended
or modified (i) to increase the rate of Dividends payable on the Additional
Preferred Equity to equal or exceed any rate which would cause a violation of
Section 9.13(c) hereof or to provide for payment of such Dividends more
frequently than quarterly, if and when declared by the Board of Directors of the
Guarantor, (ii) to alter the calculation of the conversion price or the
conversion rate applicable to the Additional Preferred Equity to make either
such calculation less favorable to the Guarantor, (iii) to provide for any
additional or more favorable voting rights (including the ability to elect or
nominate board members) of the holders of the Additional Preferred Equity,
(iv) to alter or supplement any redemption provisions contained in the
Additional Preferred Equity Documents, including adding additional redemption
provisions, without the prior written consent of the Administrative Agent,
(v) in any manner that would cause the applicable Additional Preferred Equity or
the applicable Additional Preferred Equity Documents to no longer satisfy the
requirements of clause (i) or (ii) of the term “Additional Preferred Equity
(Pre-Approved)”, as applicable, to the extent such Additional Preferred Equity
was issued as “Additional Preferred Equity (Pre-Approved)” or (vi) in any manner
without the prior written consent of the Administrative Agent to the extent the
Additional Preferred Equity evidenced by such Additional Preferred Equity
Documents was issued as “Additional Preferred Equity (Agent Approved)”, other
than, for purposes of this clause (vi), any amendment or modification (x) that
is administrative or ministerial in nature or (y) that would incorporate a term
or condition that would otherwise conform to the requirements of “Additional
Preferred Equity (Pre-Approved)” or, following such incorporation, would be an
amendment or modification to such term or condition not otherwise prohibited
under the terms of clauses (i)-(iv) of this Section 9.24(d).
          9.25. DEVELOPMENT LIMITATION. Guarantor will not at any time permit
(a) the Total Development Ratio to exceed seventeen percent (17%); provided that
for one time only during the term of the Loan Documents, as the same may be
extended, the Total Development Ratio shall not exceed eighteen and one-half
percent (18.5%) for up to two (2) consecutive Fiscal Quarterly Dates or (b) the
Adjusted Total Development Ratio to exceed

-37-



--------------------------------------------------------------------------------



 



twenty-five percent (25%). In furtherance of the foregoing, Guarantor shall
continue to report on Guarantor’s Form 8-K furnished by it (or on its behalf) to
the Securities and Exchange Commission in a manner that is both timely and
consistent with this Guaranty and which permits the calculation of the Total
Development Ratio.
          10. DEFAULT; REMEDIES. Each of the following shall be an “Event of
Default” for purposes of this Guaranty:
          (a) any representation or warranty made or deemed made by the
Guarantor, or any of its officers, herein, or in any written statement or
certificate furnished at any time in connection herewith, shall prove untrue in
any material respect as of the date it was made or deemed made, or
          (b) the Guarantor shall fail to observe, perform, or comply with any
obligation, covenant, agreement, or undertaking of the Guarantor set forth in
Sections 3, 9.5(a), 9.10(h)(x)(F), 9.13, 9.14, 9.15, 9.24, 9.25 and/or (to the
extent the proviso in Section 10(c) hereof does not eliminate the notice and
cure period provided therein) 9.18 hereof, or
          (c) the Guarantor shall fail to observe, perform, or comply with any
obligation, covenant, agreement, or undertaking of the Guarantor set forth in
any section or provision hereof other than those identified specifically in
subsections (a) and (b) above and the Guarantor shall not have corrected such
failure within thirty (30) days (or, in the case of any failure or omission to
perform or observe any provision of Section 9.5(b) or (c) hereof, fifteen
(15) days) after the giving of written notice thereof to the Guarantor by the
Administrative Agent that the specified failure is to be corrected; provided
that the thirty (30) day notice and cure period shall only apply to any failure
to perform under Section 9.18 hereof to the extent it is possible for the
Guarantor to correct any such failure, or
          (d) the Guarantor and/or any Subsidiary defaults (i) in any payment of
principal or interest due and owing upon any Indebtedness in excess of Five
Million Dollars ($5,000,000) (whether due and owing by scheduled maturity,
required prepayment, acceleration, demand or otherwise) beyond any period of
grace provided with respect thereto, or (ii) in the case of the Guarantor, in
the payment or performance of any obligation permitted to be outstanding or
incurred pursuant to Sections 9.10 and/or 9.12 hereof in excess of Five Million
Dollars ($5,000,000), beyond any period of grace provided with respect thereto
or (iii) in the performance of any other agreement, term or condition contained
in any agreement under which any such obligation is created, if the effect of
such default under this clause (iii) is to accelerate the maturity of the
related Indebtedness or to permit the holder thereof to cause such Indebtedness
to become due or to cause the same to be purchased or redeemed prior to its
stated maturity or to foreclose on any Lien on property of the Guarantor
securing the same, except that defaults in payment or performance of
non-recourse obligations of the Guarantor or any Subsidiary shall not constitute
Events of Default under this Section 10(d) unless such defaults, individually or
in the aggregate, (x) have a material adverse effect on the business or
financial condition of the Guarantor or (y) involve non-recourse Indebtedness in
principal

-38-



--------------------------------------------------------------------------------



 



amount in excess of twenty percent (20%) of all non-recourse Indebtedness of the
Guarantor and its Subsidiaries; provided, that it shall be an Event of Default
if any default occurs (after giving effect to any applicable grace period) under
any of the Senior Notes or under any of the Senior Notes Indentures, or
          (e) (i) any Restricted Subsidiary shall (A) generally not pay its
debts as such debts become due, or (B) make a general assignment for the benefit
of creditors, or (C) apply for or consent to the appointment of a receiver, a
custodian, a trustee, an interim trustee or liquidator of itself or all or a
substantial part of its assets, or (D) be adjudicated a debtor or have entered
against it an order for relief under Title 11 of the Bankruptcy Code, whether in
a voluntary or involuntary case or proceeding, or (E) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
federal or state) relating to relief of debtors, or (F) suffer or permit to
continue unstayed and in effect for thirty (30) consecutive days any judgment,
decree or order, entered by a court of competent jurisdiction, which approves a
petition seeking its reorganization or appoints a receiver, custodian, trustee,
interim trustee or liquidator of itself or of all or a substantial part of its
assets, or (G) take or omit to take any other action in order thereby to effect
any of the foregoing or (H) fail to pay and discharge all lawful taxes,
assessments, and governmental charges or levies imposed upon it or its income,
profits, or properties, and/or all lawful claims for labor, materials, and
supplies, which, if unpaid, might become a Lien or charge against such
properties, in all cases before the same shall become in default, or (I) fail to
comply with any and all Environmental Laws applicable to such Subsidiary, its
properties, or activities, or (J) fail to observe, perform, or fulfill any of
its obligations, covenants or conditions contained in any decree, order,
judgment, or instrument to which such Subsidiary is a party or by which it or
its assets are bound, and (ii) any such event or events described in (i) above
shall in the reasonable judgment of the Banks have a material adverse effect on
the business or financial condition of the Guarantor, or
          (f) an Event of Default specified in Article X of the Agreement shall
have occurred and be continuing, or
          (g) the Guarantor shall (i) discontinue business, or (ii) generally
not pay its debts as such debts become due, or (iii) make a general assignment
for the benefit of creditors, or (iv) apply for or consent to the appointment of
a receiver, a custodian, a trustee, an interim trustee or liquidator of all or a
substantial part of its assets, or (v) be adjudicated a debtor or have entered
against it an order for relief under the Bankruptcy Code, whether in a voluntary
or involuntary case or proceeding, or (vi) file a voluntary petition under any
chapter or provision of the Bankruptcy Code or file a petition or an answer
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal or state) relating to relief of
debtors, or admit (by answer, by default or otherwise) the material allegations
of a petition filed against it in any bankruptcy, reorganization, insolvency or
other proceeding (whether federal or state) relating to relief of debtors, or
(vii) suffer or permit to continue unstayed and in

-39-



--------------------------------------------------------------------------------



 



effect for thirty (30) consecutive days any judgment, decree or order entered by
a court or governmental commission of competent jurisdiction, which assumes
custody or control of the Guarantor, approves a petition seeking reorganization
of the Guarantor or any other judicial modification of the rights of its
creditors, or appoints a receiver, custodian, trustee, interim trustee or
liquidator for the Guarantor or of all or a substantial part of its assets, or
(viii) take or omit to take any action in order thereby to effect any of the
foregoing, or
          (h) the Guarantor defaults in the performance of any obligation in the
Subordination Agreement or in the performance of any other agreement, covenant,
term or condition in the Subordination Agreement, or
          (i) an Event of Default specified in Section 10.05 of the Agreement
shall have occurred and be continuing, provided that any reference to Plan in
that section shall mean a Plan defined under this Guaranty and any reference to
Borrower in that section shall mean a Company defined under this Guaranty, or
          (j) any failure by the Guarantor, any of its Subsidiaries, or an ERISA
Affiliate to make a required material contribution or other payment under
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code has resulted in a
determination of liability under Section 302(f)(3) of ERISA or Section 412(n)(3)
of the Code and such failure shall not have been fully corrected or remedied to
the full satisfaction of the Banks within thirty (30) days after the giving of
written notice of such determination to the Borrower by the Banks, or
          (k) the aggregate Unfunded Current Liabilities with respect to all
Plans exceeds five percent (5%) of the aggregate Companies’ ERISA Net Worth, and
the same shall not have been fully corrected or remedied to the full
satisfaction of the Banks within thirty (30) days after the giving of written
notice of such determination to the Borrower by the Banks, or
          (l) the aggregate annual contributions and other payments required to
be made by the Guarantor, any of its Subsidiaries, or an ERISA Affiliate to any
Plan as a result of any withdrawal liability (as defined in Section 4201 of
ERISA) or the reorganization or termination of any Plan that is a Multiemployer
Plan exceeds five percent (5%) of the aggregate Companies’ ERISA Net Worth, or
can reasonably be expected to exceed that amount as a result of any additional
withdrawal liability or any such reorganization or termination which is the
subject of a notice that any of them has received from the sponsor of such
Multiemployer Plan, or
          (m) the Guarantor denies that it has any liability or obligation under
this Guaranty, shall notify the Agent or any of the Banks of the Guarantor’s
intention to attempt to cancel or terminate this Guaranty or shall contest or
challenge the validity or enforceability of its obligations under this Guaranty,
then, in any such event (other than an Event of Default referred to in Section
10(g) above), and at any time thereafter, the Administrative Agent may, and/or
the Administrative Agent at the

-40-



--------------------------------------------------------------------------------



 



direction of the Required Banks shall, by written notice delivered or mailed to
the Guarantor, do any one or more of the following: (a) declare the Debt to be
immediately due and payable, and upon any such declaration such Debt shall
become and be forthwith due and payable by Guarantor without any further notice,
presentment, or demand of any kind, all of which are expressly waived by the
Guarantor, or (b) require the Guarantor to purchase the Debt at par value,
without recourse, within ten (10) days after such notice, by paying to the
Administrative Agent, in immediately available U.S. funds, an amount equal to
the unpaid principal amount then outstanding on the Notes and any other matured
or unmatured Debt owing to the Banks, plus the unpaid accrued interest on the
Notes at the rate or rates determined in accordance with the Agreement. If any
Event of Default referred to in Section 10.07(e), 10.07(f) or 10.07(g) of the
Agreement or any Event of Default referred to in Section 10(g) hereof shall
occur, the Debt shall become and thereafter be immediately due and payable by
the Guarantor without any presentment, demand, or notice of any kind, all of
which are hereby waived by the Guarantor. The foregoing rights, powers, and
remedies of the Administrative Agent and the Banks are not exclusive and are in
addition to any and all other rights, powers, and remedies provided for
hereunder (including, without limitation, under Section 13 hereof), at law,
and/or in equity. The exercise by the Administrative Agent and/or the Banks of
any right, power, or remedy shall not waive or preclude the exercise of any
other rights, powers, and/or remedies.
          11. MISCELLANEOUS. The foregoing rights, powers, and remedies of the
Administrative Agent and the Banks are not exclusive and are in addition to any
and all other rights, powers, and remedies provided for hereunder, at law,
and/or in equity. The exercise by the Administrative Agent and/or the Banks of
any right, power, or remedy shall not waive or preclude the exercise of any
other rights, powers, and/or remedies. This Guaranty shall bind the Guarantor
and its successors and assigns and shall inure to the benefit of the Agents and
the Banks and their respective successors and assigns including (without
limitation) each holder of any Note, provided, that the Guarantor may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of all of the Banks (other than any Delinquent Bank). The provisions of
this Guaranty and the respective rights and duties of the Guarantor and the
Agents and/or the Banks hereunder shall be interpreted and determined in
accordance with Ohio law, without regard to principles of conflict of laws. If
at any time one or more provisions of this Guaranty is or becomes invalid,
illegal or unenforceable in whole or in part, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. This Guaranty constitutes a final written expression of all of
the terms of this Guaranty, is a complete and exclusive statement of those terms
and supersedes all oral representations, negotiations, and prior writings, if
any, with respect to the subject matter hereof. The relationship between the
Guarantor and the Agents and/or the Banks with respect to this Guaranty is and
shall be solely that of debtor and creditor, respectively, and the Agents and/or
the Banks have no fiduciary obligation to the Guarantor with respect to this
Guaranty or the transactions contemplated thereby. All representations and
warranties of the Guarantor shall survive the execution and delivery of this
Guaranty and be and remain true and correct until this Guaranty is discharged.
Captions herein are for convenient reference only and shall have no effect on
the interpretation of any provision hereof. The Guarantor acknowledges that it,
either directly or indirectly through its representatives, has participated in
the drafting of this Guaranty, and any applicable rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Guaranty.

-41-



--------------------------------------------------------------------------------



 



          12. JURY TRIAL WAIVER. THE GUARANTOR WAIVES THE RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN OR AMONG THE GUARANTOR AND THE AGENTS, THE BANKS, AND/OR THE
BORROWER ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT, THIS GUARANTY, OR
ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR THE TRANSACTIONS RELATED THERETO. THE GUARANTOR (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK OR ANY AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
AGENTS AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO THE AGREEMENT, THE NOTES
AND THE OTHER RELATED WRITINGS TO WHICH THEY ARE PARTIES, AND TO ACCEPT THIS
GUARANTY, BY, AMONG OTHER THINGS, THE WAIVER CONTAINED IN THIS SECTION 12. THE
GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 12
WITH LEGAL COUNSEL AND THAT THE GUARANTOR AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT.
          13. NOTICES. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile, transmission or cable
communication) and mailed, telexed, telegraphed, facsimile transmitted, cabled
or delivered, if to the Guarantor, addressed to it at the address specified on
the signature pages of this Guaranty, if to a Bank, addressed to the address of
such Bank specified on the signature pages of the Agreement (or in any
Assignment and Assumption Agreement executed by such Bank substantially in the
form of Exhibit G attached to the Agreement) and if to the Agents, addressed to
them at the address of the Administrative Agent or the Syndication Agent, as
applicable, specified on the signature pages of the Agreement. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or forty-eight (48) hours
after being deposited in the mails with postage prepaid by registered or
certified mail or delivered to a telegraph company, addressed as aforesaid,
except that notices from the Guarantor to the Agents or the Banks pursuant to
any of the provisions hereof shall not be effective until received by the Agents
or the Banks.
          14. CONSENT TO JURISDICTION. The Guarantor agrees that any action or
proceeding to enforce or arising out of this Guaranty may be commenced in the
Court of Common Pleas for Cuyahoga County, Ohio or in the District Court of the
United States for the Northern District of Ohio, and the Guarantor waives
personal service of process and agrees that a summons and complaint commencing
an action or proceeding in any such court shall be properly served and shall
confer personal jurisdiction over the Guarantor if served on the Guarantor at
the address listed opposite the signature of the Guarantor at the end of this
Guaranty or as otherwise provided by the laws of the State of Ohio or the United
States. In furtherance of the foregoing, the Guarantor irrevocably waives any
objection it may now or hereafter have as to the venue of any such proceeding
brought in such a court or that such a court is an inconvenient forum.

-42-



--------------------------------------------------------------------------------



 



          15. ENTIRE AGREEMENT. This Guaranty and any other agreement, document
or instrument attached hereto or referred to herein or executed on or as of the
date hereof integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.
          16. INDEPENDENCE OF COVENANTS. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default if such action is taken or condition
exists, and if a particular action or condition is expressly permitted under any
covenant, unless expressly limited to such covenant, the fact that it would not
be permitted under the general provisions of another covenant shall not
constitute an Event of Default if such action is taken or condition exists.
          17. GENERAL LIMITATION OF LIABILITY. No claim may be made by the
Guarantor or any Subsidiary of the Guarantor, against the Administrative Agent,
the Syndication Agent, the Documentation Agent or any Bank or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than compensatory damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by the Agreement, the Notes, this Guaranty or any
other Related Writing, or any act, omission or event occurring in connection
therewith; and the Guarantor, hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
[Remainder of page intentionally left blank; signature page follows]

-43-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor, by an officer thereunto duly
authorized, has caused this Guaranty to be executed as of the date set forth
above.

              Address:   FOREST CITY ENTERPRISES, INC., an Ohio corporation    
 
           
1100 Terminal Tower
           
Cleveland, Ohio 44113
  By:   /s/ Charles A. Ratner    
 
     
 
Name: Charles A. Ratner    
 
      Title: President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.7(b)
FORM OF COVENANT COMPLIANCE CERTIFICATE
          I, the undersigned, Chief Financial Office of Forest City Enterprises,
Inc., a corporation organized and existing under the laws of the State of Ohio
(the “Company”), do hereby certify, as such officer and not individually, that:
     1. This Certificate is furnished pursuant to Section 9.7 of the Third
Amended and Restated Guaranty of Payment of Debt dated as of March 30, 2011,
executed and delivered by the Company in favor of the Banks from time to time
party to the Third Amended and Restated Credit Agreement, KeyBank National
Association, as Administrative Agent, PNC Bank, National Association, as
successor to National City Bank, as Syndication Agent and Bank of America, N.A.,
as Documentation Agent (such Third Amended and Restated Guaranty of Payment of
Debt, as in effect on the date of this Certificate, being herein called the
“Guaranty”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the respective meanings set forth in the Guaranty.
     2. On the date hereof, the representations and warranties contained in the
Guaranty are true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date). [If any such representation or warranty is not
true and correct in all material respects as of the date of this certificate
describe the respects in which it is not.]
     3. On the date hereof, no Possible Default or Event of Default has occurred
and is continuing. [If any Possible Default or Event of Default exists, describe
the nature and period of existence thereof and the action taken, being taken or
proposed to be taken in respect thereof or if none, so state.]
     4. On the date hereof, the Company is in full compliance with the covenants
set forth in Sections 9.13, 9.14, 9.15 and 9.25 of the Guaranty as evidenced by
the covenant compliance worksheets accompanying this Certificate. [To the extent
the Company is not in full compliance with the covenants set forth in such
Sections, identify such non-compliance here and in the attached compliance
worksheets.]
     IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
__________, ______.

         
 
 
 
Name:    
 
  Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.9
as of 1/31/11

          Plodgor   Property
1)
  F.C. White Flint, Inc.   The Grand
Apartments
 
       
2)
  a) Post Office Plaza   MK-Ferguson
 
       
 
  b) Skylight Office Tower
     Limited Partnership   Skylight Office Tower
 
       
 
  c) Terminal Tower   Terminal Tower

      NOTE:  
Tower City Central Distribution Plant (TCCDP) is a partnership comprised of the
various building owners within Tower City. This partnership purchases
electricity at wholesale prices and redistributes at market prices. The
proportionate share of profits/losses is allocated to the various partners based
on usage. While each building owner has pledged it partnership interest in TCCDP
as additional security, it did not obtain any additional indebtedness related
specifically to this pledge.

         
3)
  FC Consolidated, LLC   Tobacco Row
 
       
4)
  FC Phillip Morris, Inc.   Tobacco Row
 
       
5)
  FC East River Associates, LLC   Washbum Wire
 
       
6)
  RRG Yonkers, LLC and FC Member, Inc.   Ridge Hill Retail
 
       
7)
  FC Eighth Ave., LLC   New York Times Building
 
       
8a)
  Forest City Capital Corporation   Stapleton Land II
 
       
8b)
  FC Stapleton Inc   Stapleton Park Creek Jr Bonds
 
       
9)
  FC Beekman Mezzanine, LLC   Beekman
 
       
10)
  Forest City Capital Corporation   Fort Benning
 
       
11)
  FC DeKalb Mezzanine, LLC   80 DeKalb
 
       
12)
  Forest City Capital Corporation   Haverhill
 
       
13)
  FC Echo/Barr SPE, LLC   Echo Forest and Barrington
 
       
14)
  FC Crossroads SPE, LLC   Crossroads

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.19
Construction/Permanent Loans
With Cross-Default and/or Cross-Collateralization Provisions
As of March 28, 2011
NONE

-2-